Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 1 of 96 PageID: 82953




             IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF NEW JERSEY
    ___________________________________
                                         )
    IN RE: JOHNSON & JOHNSON             )
    TALCUM POWDER PRODUCTS               )
    MARKETING, SALES PRACTICES AND )         MDL Docket No. 2738
    PRODUCTS LIABILITY LITIGATION        )
    ___________________________________ )
                                         )
    This Document Relates To All Cases   )
    ___________________________________ )

     DEFENDANTS JOHNSON & JOHNSON AND JOHNSON & JOHNSON
     CONSUMER INC.’S REPLY IN SUPPORT OF MOTION TO EXCLUDE
        PLAINTIFFS’ EXPERTS’ GENERAL CAUSATION OPINIONS

                                            DRINKER BIDDLE & REATH LLP
                                            A Delaware Limited Liability
                                            Partnership
                                            600 Campus Drive
                                            Florham Park, New Jersey 07932
                                            (973) 549-7000

                                            SKADDEN, ARPS, SLATE,
                                            MEAGHER & FLOM LLP
                                            1440 New York Avenue, N.W.
                                            Washington, D.C. 20005
                                            (202) 371-7000

                                            Attorneys for Defendants Johnson &
                                            Johnson and Johnson & Johnson
                                            Consumer Inc.
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 2 of 96 PageID: 82954




                                             TABLE OF CONTENTS

                                                                                                                        Page
    ARGUMENT .............................................................................................................3

    I.       PLAINTIFFS FUNDAMENTALLY MISCONSTRUE THE
             APPLICABLE STANDARD UNDER DAUBERT. ....................................... 3
    II.      PLAINTIFFS’ EXPERTS DISTORTED THE BRADFORD HILL
             FRAMEWORK, RENDERING THEIR OPINIONS UNRELIABLE
             AND METHODOLOGICALLY FLAWED. ................................................12

             A.       Plaintiffs’ Attempt To Downplay The Importance Of Strength
                      Of Association Is A Tacit Admission That Their Experts
                      Unreliably Evaluated It. ......................................................................12

                      1.       Plaintiffs Cannot Refute That The Association In The
                               Literature Is, At Best, Weak. ....................................................14

                      2.       The Fact That Some Causal Relationships Have Weak
                               Associations Does Not Make The Association Here
                               Strong. .......................................................................................25

             B.       The Epidemiology Is Inconsistent, And Plaintiffs’ Experts’
                      Efforts To Show Otherwise Should Be Rejected. ...............................26
                      1.       Plaintiffs Fail To Justify Their Experts’ Rejection Of The
                               Results Of The Cohort Studies. ................................................28

                      2.       Plaintiffs Distort Defendants’ Arguments In Attempting
                               To Defend Their Experts’ Unreliable Treatment Of
                               Statistical Significance. .............................................................34

             C.       Plaintiffs’ Attempt To Redefine Dose Response Out Of The
                      Bradford Hill Criteria Further Highlights The Unreliability Of
                      Their Experts’ Opinions. .....................................................................42

             D.       Plaintiffs’ Discussion Of The Other Bradford Hill Factors
                      Demonstrates That Their Experts Did Not Reliably Consider
                      Them. ...................................................................................................54



                                                                 i
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 3 of 96 PageID: 82955




    III.    PLAINTIFFS FAIL TO SHOW THAT DR. SMITH-BINDMAN’S
            META-ANALYSIS WAS BASED ON A VALID
            METHODOLOGY. .......................................................................................68

    IV.     PLAINTIFFS FAIL TO REFUTE THAT THEIR EXPERTS’
            CAUSATION OPINIONS CONTROVERT THE SCIENTIFIC
            CONSENSUS AND THEIR NON-LITIGATION VIEWS..........................73

    CONCLUSION ........................................................................................................82




                                                             ii
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 4 of 96 PageID: 82956




                                      TABLE OF AUTHORITIES

                                                                                                        Page(s)
                                             FEDERAL CASES

    In re Abilify (Aripiprazole) Products Liability Litigation,
           299 F. Supp. 3d 1291 (N.D. Fla. 2018) .....................................................7, 56

    In re Accutane Products Liability,
           511 F. Supp. 2d 1288 (M.D. Fla. 2007) ........................................................55

    Amorgianos v. National Railroad Passenger Corp.,
         137 F. Supp. 2d 147 (E.D.N.Y. 2001) ...........................................................46

    Amorgianos v. National Railroad Passenger Corp.,
         303 F.3d 256 (2d Cir. 2002) ..........................................................................71

    In re Avandia Marketing, Sales Practices & Products Liability Litigation,
           No. 2007-MD-1871, 2011 WL 13576 (E.D. Pa. Jan. 4, 2011) .....................45

    Bartlett v. Mutual Pharmaceutical Co.,
          759 F. Supp. 2d 171 (D.N.H. 2010) ..............................................................45

    In re Baycol Products Litigation,
           596 F.3d 884 (8th Cir. 2010) .......................................................................1, 6

    Berg v. Johnson & Johnson,
          No. 09-04179-KES, 940 F. Supp. 2d 983 (D.S.D. 2013) ..............................11

    In re Bextra & Celebrex Marketing Sales Practices & Product Liability
           Litigation,
           524 F. Supp. 2d 1166 (N.D. Cal. 2007).....................................................8, 70

    Bracco Diagnostics, Inc. v. Amersham Health, Inc.,
         627 F. Supp. 2d 384 (D.N.J. 2009) ......................................................... 40, 70

    Bruno v. Bozzuto’s, Inc.,
         311 F.R.D. 124 (M.D. Pa. 2015) ...............................................................6, 29



                                                          iii
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 5 of 96 PageID: 82957




    Burst v. Shell Oil Co.,
          650 F. App’x 170 (5th Cir. 2016) ..................................................................41

    Buzzerd v. Flagship Carwash of Port St. Lucie, Inc.,
          669 F. Supp. 2d 514 (M.D. Pa. 2009)............................................................67

    Citizens Financial Group, Inc. v. Citizens National Bank of Evans City,
          383 F.3d 110 (3d Cir. 2004) ............................................................................6

    Daubert v. Merrell Dow Pharmaceuticals, Inc.,
         43 F.3d 1311 (9th Cir. 1995) .........................................................................10

    Daubert v. Merrell Dow Pharmaceuticals, Inc.,
         509 U.S. 579 (1993).........................................................................................5

    DeLuca by DeLuca v. Merrell Dow Pharmaceuticals, Inc.,
         911 F.2d 941 (3d Cir. 1990) ..........................................................................39

    In re Denture Cream Products Liability Litigation,
           795 F. Supp. 2d 1345 (S.D. Fla. 2011) ..........................................................46

    Fireman’s Fund Insurance Co. v. Canon U.S.A., Inc.,
         394 F.3d 1054 (8th Cir. 2005) .......................................................................50

    In re Fosamax (Alendronate Sodium) Products Liability Litigation,
           No. 11-5304, 08-08, 2013 WL 1558690 (D.N.J. Apr. 10, 2013) ....................9

    In re Fosamax Products Liability Litigation,
           645 F. Supp. 2d 164 (S.D.N.Y. 2009) .................................................... 13, 45

    General Electric Co. v. Joiner,
         522 U.S. 136 (1997)...................................................................................4, 41

    Jones v. Novartis Pharmaceuticals Corp.,
          235 F. Supp. 3d 1244 (N.D. Ala. 2017) ........................................................13

    Lithuanian Commerce Corp. v. Sara Lee Hosiery,
          179 F.R.D. 450 (D.N.J. 1998) .........................................................................5



                                                           iv
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 6 of 96 PageID: 82958




    Lust ex rel. Lust v. Merrell Dow Pharmaceuticals, Inc.,
          89 F.3d 594 (9th Cir. 1996) ...........................................................................80

    Magistrini v. One Hour Martinizing Dry Cleaning,
         180 F. Supp. 2d 584 (D.N.J. 2002) ..................................................... 8, 13, 31

    McClain v. Metabolife International, Inc.,
         401 F.3d 1233 (11th Cir. 2005) .....................................................................44

    In re Mirena IUS Levonorgestrel-Related Products Liability
          Litigation (No. II),
          341 F. Supp. 3d 213 (S.D.N.Y. 2018) ........................................ 13, 23, 46, 55

    In re Neurontin Marketing, Sales Practices, & Products Liability Litigation,
           612 F. Supp. 2d 116 (D. Mass. 2009) ............................................................45

    Perry v. Novartis Pharmaceuticals Corp.,
          564 F. Supp. 2d 452 (E.D. Pa. 2008) ...............................................................5

    In re Propulsid Products Liability Litigation,
           261 F. Supp. 2d 603 (E.D. La. 2003) ............................................................55

    Roche Palo Alto LLC v. Ranbaxy Laboratories Ltd.,
         No. 06-2003, 2009 WL 3261252 (D.N.J. Sept. 30, 2009) ..............................8

    In re Roundup Products Liability Litigation,
           No. 16-md-02741-VC, 2018 WL 3368534
           (N.D. Cal. July 10, 2018).................................................................... 9, 10, 77

    Snodgrass v. Ford Motor Co.,
         No. 96-1814(JBS), 2002 WL 485688 (D.N.J. Mar. 28, 2002) ......................70

    Soldo v. Sandoz Pharmaceuticals Corp.,
          244 F. Supp. 2d 434 (W.D. Pa. 2003) .............................................................2

    Soldo v. Sandoz Pharmaceuticals Corp.,
          No. 98-1712, 2003 WL 22005007 (W.D. Pa. Jan. 1, 2003) ..........................55

    Tamraz v. Lincoln Electric Co.,
         620 F.3d 665 (6th Cir. 2010) .................................................................. 37, 63

                                                          v
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 7 of 96 PageID: 82959




    In re Testosterone Replacement Therapy Products Liability Litigation
           Coordinated Pretrial Proceedings,
           No. 14 C 1748, 2017 WL 1833173 (N.D. Ill. May 8, 2017) .....................9, 56

    In re TMI Litigation,
           193 F.3d 613 (3d Cir. 1999) ..........................................................................71

    In re TMI Litigation Cases Consolidated II,
           911 F. Supp. 775 (M.D. Pa. 1996).................................................................72

    Wannall v. Honeywell International, Inc.,
        292 F.R.D. 26 (D.D.C. 2013) ........................................................................78

    In re Zicam Cold Remedy Marketing, Sales Practices, & Products Liability
           Litigation,
           797 F. Supp. 2d 940 (D. Ariz. 2011) .............................................................45

    In re Zoloft (Sertraline Hydrochloride) Products Liability Litigation,
           26 F. Supp. 3d 449 (E.D. Pa. 2014) ...........................................................8, 71

    In re Zoloft (Sertraline Hydrochloride) Products Liability Litigation,
           26 F. Supp. 3d 466 (E.D. Pa. 2014) ...............................................................55

    In re Zoloft (Sertraline Hydrochloride) Products Liability Litigation,
           858 F.3d 787 (3d Cir. 2017) .................................................................. passim

                                                  STATE CASES

    Braglin v. Lempco Industries, Inc.,
          No. 06-CA-1, 2007 WL 1203853 (Ohio Ct. App. Apr. 24, 2007) ................78

    Carl v. Johnson & Johnson,
          Nos. ATL-L-6546-14, ATL-L-6540-14, 2016 WL 4580145
          (N.J. Super. Ct. Law Div. Sept. 2, 2016), appeal pending ........... 1, 11, 34, 57

    In re Johnson & Johnson Talcum Powder Cases,
           No. BC628228, 2017 WL 4780572 (Cal. Super. Ct. Oct. 20, 2017),
           appeal pending...........................................................................................1, 11



                                                             vi
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 8 of 96 PageID: 82960




                                       FEDERAL REGULATIONS

    21 C.F.R. § 878.4460 (2017) ...................................................................................58

    Banned Devices; Powdered Surgeon’s Gloves, Powdered Patient
         Examination Gloves, and Absorbable Powder for Lubricating a
         Surgeon’s Glove, 81 Fed. Reg. 91,722 (Dec. 19, 2016) ...............................58

                                          OTHER AUTHORITIES

    Amrhein et al.,
         Retire Statistical Significance,
         567 Nature 305 (2019) ...................................................................................41

    Austin & Hux,
          A Brief Note on Overlapping Confidence Intervals,
          36 J. Vasc Surg. 194 (2002) ..........................................................................38

    Berge et al.,
          Genital Use of Talc and Risk of Ovarian Cancer: A Meta Analysis,
          27(3) Eur J Cancer Prev. 248 (2018) ................................................ 29, 52, 82

    Chang & Risch,
         Perineal Talc Exposure and Risk of Ovarian Carcinoma,
         79(12) Cancer 2396 (1997)............................................................................21

    Cook et al.,
         Perineal Powder Exposure and the Risk of Ovarian Cancer,
         145(5) Am. J. Epidemiol. 459 (1997)............................................................21

    Cramer,
         Conditions Associated with Antibodies Against the Tumor
         Association Antigen MUC1 and Their Relationship to Risk for
         Ovarian Cancer,
         14(5) Cancer Epidemiol, Biomarker Prev. 1125 (2005) ...............................31

    Cramer et al.,
         The Association Between Talc Use and Ovarian Cancer: A
         Retrospective Case-Control Study in Two US States,
         27(3) Epidemiol. 334 (2016) ...................................................... 21, 31, 37, 53

                                                          vii
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 9 of 96 PageID: 82961




    Doyle,
          Talcum Powder May Cause Cancer, The Scotsman (Edinburgh,
          Scotland), Oct. 22, 1997 ................................................................................20

    Gates et al.,
          Risk Factors for Epithelial Ovarian Cancer by Histologic Subtype,
          171(1) Am. J. Epidemiol. 45 (2010)....................................................... 29, 81

    Gertig et al.,
          Prospective Study of Talc Use and Ovarian Cancer,
          92 J. Nat. Cancer Inst. 249 (2000) .................................................... 29, 70, 81

    Gonzalez et al.,
         Douching, Talc Use, and Risk of Ovarian Cancer,
         27(6) Epidemiol. 797 (2016) ................................................................. passim

    Gordis,
          Epidemiology (5th ed. 2013) .........................................................................45

    Grant et al.,
          Primary Peritoneal and Ovarian Cancers: An Epidemiological
          Comparative Analysis,
          21 Cancer Causes Control 991 (2010)...........................................................79

    Green et al., Fed. Judicial Ctr.,
         Reference Guide on Epidemiology, in Reference Manual on
         Scientific Evidence 549 (3d ed. 2011) ................................................... passim

    Greenland,
         Dose-Response and Trend Analysis in Epidemiology: Alternatives to
         Categorical Analysis Epidemiology,
         6 Epidemiol. 356 (1995) ................................................................................50

    Harlow et al.,
         Perineal Exposure to Talc and Ovarian Cancer,
         80(1) Obstet Gynecol. 19 (1992) ...................................................................21




                                                          viii
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 10 of 96 PageID: 82962




    Health Canada,
          Application of Weight of Evidence and Precaution in Risk
          Assessment (last updated June 15, 2017),
          https://www.canada.ca/en/health-canada/services/chemical-
          substances/fact-sheets/application-weight-of-evidence-precaution-
          risk-assessments.html ....................................................................................77

    Health Canada,
          Draft Screening Assessment: Talc (Mg3H2(SiO3)4) (Chem. Abstracts
          Serv. Registry No. 14807-96-6) (2018) ................................................. passim

    Hill,
             The Environment and Disease: Association or Causation?,
             58(5) Proc. Royal Soc’y Med. 295 (1965) ................................. 14, 27, 42, 44

    Horthorn et al.,
         Trend tests for the evaluation of exposure-response relationships in
         epidemiological exposure studies, Epidemiologic Perspectives &
         Innovations 1 (2009) ......................................................................................50

    Houghton et al.,
         Perineal Powder Use and Risk of Ovarian Cancer,
         106(9) J. Nat’l Cancer Inst. (2014) ................................................... 23, 30, 81

    Int’l Agency for Research on Cancer, World Health Org.,
           93 Monographs on the Evaluation of Carcinogenic Risks to Humans:
           Carbon Black, Titanium Dioxide, and Talc 409 (2010) ........................ passim

    Kaye & Freedman,
         Reference Guide on Statistics, in Reference Manual on Scientific
         Evidence 211 (3d ed. 2011) ...........................................................................39

    Knezevic,
         StatNews #73: Overlapping Confidence Intervals and Statistical
         Significance, Cornell Statistical Consulting Unit, Cornell University
         (Oct. 2008) .....................................................................................................38




                                                              ix
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 11 of 96 PageID: 82963




    Knol et al.,
          The (mis)use of overlap of confidence intervals to assess effect
          modification,
          26(4) Eur J. Epidemiol. 253 (2001) ...............................................................38

    Langseth et al.,
         Perineal Use of Talc and Risk of Ovarian Cancer,
         62 J. Epidemiology & Cmty. Health 358 (2008) .................................. passim

    Letter from Steven M. Musser, Ph.D., Deputy Dir. for Sci. Operations, Ctr.
           for Food Safety & Applied Nutrition, to Samuel S. Epstein, M.D.,
           Cancer Prev. Coalition, Univ. of Ill. – Chi. School of Pub. Health
           (Apr. 1, 2014) ........................................................................................ passim

    Leung et al.,
         Shift Work Patterns, Chronotype, and Epithelial Ovarian Cancer
         Risk,
         Cancer Epidemiol Biomarkers Prev. 987 (2019) ..........................................74

    McArthur,
         Powder a Risk for Women, Herald Sun (Australia), Feb. 20, 2009 ..............20

    Merritt et al., Talcum Powder, Chronic Pelvic Inflammation and NSAIDs in
          Relation to Risk of Epithelial Ovarian Cancer,
          122 Int’l J. Cancer 170 (2008) .......................................................................21

    Mills et al.,
          Perineal Talc Exposure and Epithelial Ovarian Cancer Risk in the
          Central Valley of California,
          112(3) Int’l J. Cancer 458 (2004) ..................................................................21

    Narod,
         Talc and Ovarian Cancer,
         141(3) Gynecol. Oncol. 410 (2016)...............................................................34

    Nat’l Cancer Inst., Ovarian, Fallopian Tube, and Primary Peritoneal
          Cancer Prevention (PDQ®)–Health Professional Version,
          https://www.cancer.gov/types/ovarian/hp/ovarian-prevention-pdq
          (last updated Mar. 1, 2019) ............................................................... 51, 74, 82


                                                             x
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 12 of 96 PageID: 82964




    Oleckno,
         Epidemiology: Concepts and Methods 190 (2008) .......................................34

    Payton et al.,
          Overlapping Confidence Intervals or Standard Error Intervals: What
          do they mean in terms of statistical significance?,
          3(34) J. Insect Science 1 (2003) ....................................................................38

    Penninkilampi & Eslick,
          Perineal Talc Use and Ovarian Cancer: A Systematic Review and
          Meta-Analysis,
          29 Epidemiol. 41 (2018) ........................................................................ passim

    Peres et al.,
          Racial/ethnic differences in the epidemiology of ovarian cancer: a
          pooled analysis of 12 case-control studies,
          Int’l J Epidemiol. 1 (2017) ............................................................................19

    Pike et al.,
          Hormonal Factors and the Risk of Invasive Ovarian Cancer: A
          Population-Based Case-Control,
          82(1) Fertility & Sterility 186 (2004) ............................................................31

    Rosenblatt et al.,
         Characteristics of Women Who Use Perineal Powders,
         92(5) Obstetrics & Gynecology 753 (1998) ..................................................22

    Rosenblatt et al.,
         Genital Powder Exposure and the Risk of Epithelial Ovarian Cancer,
         25(2) Cancer Causes Control 737..................................................................82

    Ryan & Leadbetter,
         On The Misuse of Confidence Intervals For Two Means In Testing
         For the Significance Of the Difference Between the Means,
         1(2) J. Modern Applied Stat. Methods 473 (2002) .......................................38

    Schenker & Gentleman,
         On Judging the Significance of Differences by Examining the
         Overlap Between Confidence Intervals,
         55(3) The Amer. Statistician 182 ..................................................................38

                                                          xi
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 13 of 96 PageID: 82965




    Schildkraut et al.,
          Association Between Body Powder Use and Ovarian Cancer: The
          African American Cancer Epidemiology Study,
          25(10) Cancer Epidemiol Biomarkers & Prev. 1411 (2016)...... 18, 21, 80, 81

    Taher et al.,
          Systematic Review and Meta-Analysis of the Association Between
          Perineal Use of Talc and Risk of Ovarian Cancer
          (unpublished, 2018) ................................................................................ 27, 51

    Terry et al.,
          Genital Powder Use and Risk of Ovarian Cancer: A Pooled Analysis
          of 8,525 Cases and 9,859 Controls,
          6(8) Cancer Prevention Res. 811 (2013) .......................................... 47, 48, 49

    World Cancer Res. Fund & Am. Inst. for Cancer Res.,
         Continuous Update Project Expert Report: Judging the Evidence
         (2018) .............................................................................................................34

    Wu et al.,
          African Americans and Hispanic Remain at Lower Risk of Ovarian
          Cancer Than Non-Hispanic Whites after Considering Nongenetic
          Risk Factors and Oophorectomy Rates,
          24(7) Cancer Epidemiol Biomarkers Prev. 1094 (2015)...............................31

    Wu et al.,
          Markers of Inflammation and Risk of Ovarian Cancer in Los Angeles
          County,
          Int J Cancer 1409 (2009) ...............................................................................31

    Wynder et al.,
        Weak Associations in Epidemiology and Their Interpretation,
        11 Preventive Med. 464 (1982) .............................................................. 10, 56




                                                               xii
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 14 of 96 PageID: 82966




          In attempting to cast the parties’ general causation positions as a “battle of

    the experts” that should be resolved by a jury and not the Court, plaintiffs’

    opposition brief (“Pls.’ Opp’n”) misrepresents the relevant science, defendants’

    arguments, their own experts’ opinions and the law.

          First, there can be no expert battle before a jury when one side has “failed to

    put forth competent evidence with which to create a conflict.” In re Baycol Prods.

    Litig., 596 F.3d 884, 892 (8th Cir. 2010). That is the case here. Because plaintiffs’

    experts engaged in results-oriented, methodologically flawed analyses, their

    opinions do not satisfy Daubert and cannot advance to a jury. Although plaintiffs

    point to a few talc rulings that found their general causation theories to be

    admissible, each of those was a perfunctory holding that failed to meaningfully

    analyze the relevant expert opinions. By contrast, the two courts that held hearings

    and did carefully evaluate the science ultimately determined that plaintiffs’

    evidence of causation was invalid. See Carl v. Johnson & Johnson, Nos. ATL-L-

    6546-14, ATL-L-6540-14, 2016 WL 4580145, at *19 (N.J. Super. Ct. Law Div.

    Sept. 2, 2016), appeal pending; In re Johnson & Johnson Talcum Powder Cases,

    No. BC628228, 2017 WL 4780572, at *19, *25 (Cal. Super. Ct. Oct. 20, 2017),

    appeal pending.

          Second, plaintiffs fail to show that their experts conducted reliable Bradford

    Hill analyses. With respect to most of the Bradford Hill criteria (including strength,
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 15 of 96 PageID: 82967




    dose response and biological plausibility), plaintiffs vacillate between trying to

    rewrite their experts’ opinions and trying to write the criteria out of the Bradford

    Hill framework. And plaintiffs’ heavy emphasis on consistency of association –

    elevating it above all else, as though satisfaction of this one factor would suffice to

    establish causation – is contrary to law. Indeed, at least one court in this Circuit

    has excluded purported Bradford Hill-based opinions that were similarly premised

    on the alleged satisfaction of just one factor. See Soldo v. Sandoz Pharm. Corp.,

    244 F. Supp. 2d 434, 514 (W.D. Pa. 2003) (excluding plaintiffs’ expert’s opinion

    where, among other things, “only one of the nine [Bradford Hill] criteria is

    satisfied in this case”). In any event, it is futile for plaintiffs to suggest that

    consistency is the be all and end all because they do not satisfy that criterion either.

    As set forth in defendants’ opening brief, study results vary by type of study and

    population surveyed, and plaintiffs’ experts’ response – simply disregarding cohort

    studies and/or rejecting established statistical principles – is unscientific and

    unreliable.

           Third, Dr. Smith-Bindman’s conclusion that “regular” talc use is associated

    with a 50% increase in the risk of high grade serous invasive ovarian cancer

    (“HGSOC”) was the product of a subjective and error-ridden post-hoc analysis.

    Plaintiffs’ arguments only confirm that Dr. Smith-Bindman unreliably developed

    her conclusion before choosing which data to include, excluded studies that would


                                                 2
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 16 of 96 PageID: 82968




    have refuted that conclusion and defined “regular” talc use in a manner that

    nobody (not even she) can make sense of.

          Fourth, the scientific consensus and some of plaintiffs’ experts’

    pronouncements outside litigation undermine their experts’ causation opinions.

    Indeed, a paper co-authored by Dr. Jack Siemiatycki just last month did not list

    talc even as a suspected ovarian cancer risk factor. Plaintiffs respond by

    mischaracterizing defendants’ argument, essentially ignoring the prior published

    views of their experts, Dr. Siemiatycki and Dr. Patricia Moorman, and suggesting

    that the science has strengthened in their favor over the last several years. These

    efforts to obscure reality should all be rejected.

          For all of these reasons, discussed further below, plaintiffs’ opposition brief

    does not succeed in resuscitating their experts’ general causation opinions.

                                        ARGUMENT

          Plaintiffs’ opposition brief attempts to cast the fringe, made-for-litigation

    theory that talc use causes ovarian cancer as a “battle of the experts” by distorting

    both Daubert law and the arguments in defendants’ opening brief. This effort

    should be rejected.

    I.    PLAINTIFFS FUNDAMENTALLY MISCONSTRUE THE
          APPLICABLE STANDARD UNDER DAUBERT.
          As a threshold matter, plaintiffs’ opposition brief includes numerous

    misstatements about the applicable Daubert standard. Specifically, plaintiffs argue

                                               3
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 17 of 96 PageID: 82969




    that: (1) complex scientific issues should be left to the jury in derogation of the

    Court’s gatekeeping role; (2) disagreements between the parties’ experts’ causation

    opinions implicate the weight of the evidence rather than its admissibility; and (3)

    flaws in studies relied upon by experts are also issues related to weight, not

    admissibility. 1 As set forth below, plaintiffs’ arguments are not faithful to the

    applicable Daubert standard in any federal circuit – much less that of the Third

    Circuit – and should therefore be rejected.

          First, plaintiffs’ argument that courts should “cede complex issues to the

    jury” 2 is precisely backwards. As Justice Breyer explained in the seminal Joiner

    ruling, Daubert may require “judges to make subtle and sophisticated

    determinations about scientific methodology and its relation to the conclusions an

    expert witness seeks to offer – particularly when a case arises in an area where

    the science itself is tentative or uncertain.” Gen. Elec. Co. v. Joiner, 522 U.S. 136,

    147-48 (1997) (Breyer, J., concurring) (emphasis added). In other words, a district

    court’s gatekeeping role is especially critical where – as here – experts are

    advancing unaccepted scientific theories that could lead to “crippling verdicts on


    1
          (See, e.g., Pls.’ Steering Committee’s Omnibus Mem. of Law in Resp. &
    Opp’n to Defs.’ Mot. to Exclude Pls.’ General Causation Ops. (“Pls.’ Opp’n”) at
    65-70, 80, 117-19, 164, 169-70, May 31, 2019 (ECF No. 9914) (corrected version
    of ECF No. 9888).)
    2
          (Id. at 69.)


                                               4
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 18 of 96 PageID: 82970




    the basis of slender scientific evidence.” Perry v. Novartis Pharm. Corp., 564 F.

    Supp. 2d 452, 468 (E.D. Pa. 2008); see also Daubert v. Merrell Dow Pharm., Inc.,

    509 U.S. 579, 596-97 (1993) (“[T]here are important differences between the quest

    for truth in the courtroom and the quest for truth in the laboratory” because

    “[s]cientific conclusions are subject to perpetual revision” while “[l]aw, on the

    other hand, must resolve disputes finally and quickly.”). The notion that Daubert

    is somehow meant for simple issues whereas juries should decide complex issues

    would turn the very principles underlying the Supreme Court’s rulings on their

    head.

            Second, plaintiffs relatedly argue that “differing and competing expert

    opinions . . . are traditionally left for the jury.” 3 But deferring to the jury every

    time experts disagree would similarly eradicate the district court’s gatekeeping

    function. Instead, “district courts must evaluate proffered expert evidence in the

    first instance rather than leaving the task for the jury to sort through” and ensure

    that expert testimony satisfies the “minimum requirements of reliability.” See

    Lithuanian Commerce Corp. v. Sara Lee Hosiery, 179 F.R.D. 450, 458-60 (D.N.J.

    1998). Put another way, although district courts “should not . . . usurp the role of

    the fact-finder,” they must exclude such evidence when “the flaw is large enough


    3
            (Pls.’ Opp’n at 69.)


                                                5
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 19 of 96 PageID: 82971




    that the expert lacks . . . ‘good grounds’ for his or her conclusions.” In re Zoloft

    (Sertraline Hydrochloride) Prods. Liab. Litig., 858 F.3d 787, 792-93 (3d Cir. 2017)

    (“Zoloft III”) (citation omitted). As one court in this Circuit court put it, the

    common argument that methodological flaws go to weight fails when the “flaws go

    to the core body of the proffered evidence.” Bruno v. Bozzuto’s, Inc., 311 F.R.D.

    124, 140 (M.D. Pa. 2015); see also Citizens Fin. Grp., Inc. v. Citizens Nat’l Bank

    of Evans City, 383 F.3d 110, 121 (3d Cir. 2004) (rejecting weight argument where

    the underlying “methodology was fundamentally flawed”).

          That is precisely the situation here, because plaintiffs’ experts’ errors

    implicate the core of the methodologies through which they purport to find

    causation. This stands in stark contrast to plaintiffs’ critiques of defendants’

    experts’ opinions, which consist of superficial caricatures of those

    opinions.4 Accordingly, although there are cases where both sides’ experts’

    opinions “fall[] within ‘the range where experts may reasonably differ,’” 5 this is

    not one of them. See, e.g., In re Baycol Prods. Litig., 596 F.3d at 892 (“Without

    competent evidence on both sides, there can be no ‘battle of the experts’ in which a

    fact-finder could weigh competing claims. Simply put, this case presents us with
    4
          (See generally, e.g., Defs. Mem. of Law in Opp’n to Pls.’ Mot. to Exclude
    Defs.’ Epidemiology Experts (“Defs.’ Epi. Opp’n”), May 29, 2019 (ECF No.
    9871).)
    5
          (Pls.’ Opp’n at 70 (citation omitted).)


                                               6
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 20 of 96 PageID: 82972




    an expert opinion based on conclusory statements, weak scientific evidence, and

    temporal proximity in the face of alternative explanations.”).6

          Third, plaintiffs likewise claim that “challenge[s]” to expert opinions “based

    on there being ‘flaws’ in a study” also implicate the weight of the opinions rather




    6
           Plaintiffs relatedly argue that defendants’ opening brief improperly cited to
    defendants’ experts’ reports, suggesting that such citations demonstrate that these
    are merely competing expert opinions to be resolved by a jury. (See Pls.’ Opp’n at
    83-84; see also id. at 76 (criticizing defendants for “liberally cit[ing] to [their] own
    experts”).) As an initial matter, this argument is highly disingenuous given that
    plaintiffs themselves cited extensively to their own experts’ opinions in their
    motions to exclude. (See, e.g., Pls.’ Steering Committee’s Mem. of Law in Supp.
    of Mot. to Exclude the Ops. of Defs.’ Epidemiology Experts Karla Ballman, Ph.D.,
    Christian Merlo, M.D., MPH, Gregory Diette, M.D., MHS, and Jonathan Borak,
    M.D., DABT (“Pls.’ Epi. Mot.”) at 11 n.21, May 7, 2019 (ECF No. 9737-1) (citing
    reports of Drs. Siemiatycki and Smith-Bindman for proposition that there are
    multiple meta-analyses of the observational studies); id. at 12 n.22 (citing Dr.
    Siemiatycki’s report for claim that 25-35% increased risk is similar to other causal
    relationships); id. at 69-71 nn.150-54 (citing reports and testimony of Drs.
    Moorman and Siemiatycki for proposition that relative risks are not objectively
    characterized); see also Pls.’ Steering Committee’s Mem. of Law in Supp. of Mot.
    to Exclude the Expert Ops. of Defs.’ Molecular Biologists (“Pls.’ Molecular
    Biologists Mot.”) at 5 n.9, May 7, 2019 (ECF No. 9743-1) (citing Dr. Crowley’s
    report for argument that there are multiple carcinogens in talcum powder); Pls.’
    Molecular Biologists Mot. at 7 n.12 (citing report of Drs. Longo and Rigler in
    support of claim that carcinogens have been in the Products for decades).) But
    more importantly, defendants cited their experts’ reports to explain scientific
    concepts and identify flaws in the methodologies employed by plaintiffs’ experts.
    As courts have recognized, this is “entirely appropriate.” In re Abilify
    (Aripiprazole) Prods. Liab. Litig., 299 F. Supp. 3d 1291, 1368 (N.D. Fla. 2018) (it
    is “entirely appropriate” for defendants’ experts to offer what are, “essentially,
    critiques of [p]laintiffs’ experts’ evidence, methodologies, and conclusions”).


                                               7
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 21 of 96 PageID: 82973




    than their admissibility. 7 But courts routinely consider expert testimony heavily

    reliant on scientifically flawed studies to be a telltale sign of an unreliable

    methodology. See, e.g., In re Zoloft (Sertraline Hydrochloride) Prods. Liab. Litig.,

    26 F. Supp. 3d 449, 464-65 (E.D. Pa. 2014) (“Zoloft I”) (excluding expert who

    “d[id] not address” “significant issues with regard to . . . confounding factors”

    raised by a study and “other issues mentioned repeatedly in the literature”);

    Magistrini v. One Hour Martinizing Dry Cleaning, 180 F. Supp. 2d 584, 607-08

    (D.N.J. 2002) (“This [c]ourt cannot admit Dr. Ozonoff’s testimony as reliably

    based on a scientific method” where he “relied most heavily” on a study that “had

    a huge confidence interval, indicating that the results of the study [were] unstable

    and imprecise.”), aff’d, 68 F. App’x 356 (3d Cir. 2003); In re Bextra & Celebrex

    Mktg. Sales Practices & Prod. Liab. Litig., 524 F. Supp. 2d 1166, 1179 (N.D. Cal.

    2007) (criticizing an expert for “rel[ying] heavily” on a study that “fail[ed] to

    adjust for critical compounding factors”); see also Roche Palo Alto LLC v.

    Ranbaxy Labs. Ltd., No. 06-2003, 2009 WL 3261252, at *39 (D.N.J. Sept. 30,

    2009) (Wolfson, J.) (in bench ruling, identifying numerous flaws in a study and

    rejecting expert’s opinion in part for relying on the flawed study).




    7
          (Pls.’ Opp’n at 70-71.)


                                                8
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 22 of 96 PageID: 82974




          In pressing these overlapping arguments, plaintiffs repeatedly rely on a

    recent district court ruling admitting what it called “shaky” causation opinions in

    In re Roundup Products Liability Litigation, No. 16-md-02741-VC, 2018 WL

    3368534 (N.D. Cal. July 10, 2018). But the Roundup ruling all but states that the

    general causation testimony in that litigation would have been excluded under

    Third Circuit law. Id. at *5 (explaining that the Ninth Circuit’s decisions have

    “resulted in slightly more room for deference to experts in close cases than might

    be appropriate in some other Circuits,” specifically citing the Third Circuit’s Zoloft

    III decision as an example of a more exacting standard).8 Particularly in light of

    the Roundup court’s recognition that the proffered opinions in that litigation would

    likely not pass muster in the Third Circuit, plaintiffs’ reliance on that ruling is



    8
           Plaintiffs also cite In re Testosterone Replacement Therapy Products
    Liability Litigation Coordinated Pretrial Proceedings, No. 14 C 1748, 2017 WL
    1833173 (N.D. Ill. May 8, 2017); and In re Fosamax (Alendronate Sodium)
    Products Liability Litigation, No. 11-5304, 08-08, 2013 WL 1558690 (D.N.J. Apr.
    10, 2013). In re Testosterone is inapposite because there was much stronger
    evidence supporting causation in that litigation, including placebo-controlled
    randomized trials, which demonstrated a statistically significant association
    between testosterone replacement therapy and cardiovascular events. See 2017
    WL 1833173, at *3. And in Fosamax, the body of evidence supporting causation
    included randomized controlled trials (which do not exist for talc), and the
    defendants primarily criticized the plaintiffs’ experts for not explaining how they
    weighed different studies and for applying the Bradford Hill criteria to non-
    epidemiological studies – arguments not pressed here. See 2013 WL 1558690, at
    *4, *6.


                                               9
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 23 of 96 PageID: 82975




    fundamentally misplaced and does not support their bid to admit their experts’

    opinions in this litigation. 9

           Finally, plaintiffs also tout a handful of rulings deeming expert causation

    evidence admissible in other talc cases. 10 However, those outlier rulings should

    not have any bearing on the question of admissibility in this litigation because they

    did not involve the federal Daubert standard, they considered different evidence

    and arguments, and/or they did not seriously delve into the fundamental question

    of general causation. For example, plaintiffs highlight “several” Missouri cases

    that they claim were decided pursuant to an expert admissibility statute that




    9
           Defendants respectfully submit that Roundup was wrongly decided even
    under the prevailing law in the Ninth Circuit because the plaintiffs’ experts’
    causation opinions in Roundup did not constitute “good science” given the facially
    weak epidemiological association – which the experts failed to overcome with any
    other strong indicia of causation. See Daubert v. Merrell Dow Pharm., Inc., 43
    F.3d 1311, 1316 (9th Cir. 1995) (“Our responsibility, then, . . . is to resolve
    disputes among respected, well-credentialed scientists about matters squarely
    within their expertise . . . as to what is and what is not ‘good science,’ and
    occasionally to reject such expert testimony because it was not ‘derived by the
    scientific method.’”); see also Wynder et al., Weak Associations in Epidemiology
    and Their Interpretation, 11 Preventive Med. 464, 465 (1982) (“Wynder 1982”)
    (attached as Ex. A157 to Certification of Julie L. Tersigni (“Tersigni Cert”), May 7,
    2019 (ECF No. 9723-2).) (“the need to seek supporting evidence is greater with
    weak than with strong associations”). And in any event, Roundup is not on point
    because, unlike here, IARC had classified the chemical there as “probably
    carcinogenic.” See 2018 WL 3368534, at *1.
    10
           (See Pls.’ Opp’n at 65-68.)


                                             10
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 24 of 96 PageID: 82976




    “substantively mirrors Fed. R. Evid. 702.”11 While it is true that Missouri recently

    adopted Daubert, the state court judge presiding over talc cases did not attempt to

    seriously apply it, instead issuing a summary oral ruling that made no scientific

    findings whatsoever. And the same lax approach was true of Berg v. Johnson &

    Johnson, No. 09-04179-KES, 940 F. Supp. 2d 983 (D.S.D. 2013), and Brower v.

    Johnson & Johnson, Inc., No. 16-EV-005534-E (Ga. Fulton Cty. Mar. 26, 2019), 12

    in which the courts permitted the plaintiffs’ experts to testify on general causation

    with little or no analysis of the science behind plaintiffs’ theories or the methods

    employed by their experts.

          By contrast, the courts that have actually addressed the evidence and the

    experts’ reasoning in a serious and methodical fashion have deemed the science

    unsupportive of causation and opinions maintaining the contrary unreliable. See

    Carl, 2016 WL 4580145, at *18-19 (the talc studies showed a “uniformly weak . . .

    association” and plaintiffs’ experts’ “rigidly dismissive” approach to cohort studies

    was unreliable, especially in light of the accepted understanding that case-control

    studies are generally “less reliable than a prospective cohort study”); In re Johnson
    11
          (Id. at 67.)
    12
          (See Pls.’ Opp’n at 66, 68 (citing Mem. Op. & Order, Berg v. Johnson &
    Johnson, CIV. 09-4179-KES (D.S.D. Apr. 12, 2013); Order on Defs.’ Mot. to
    Exclude the Test. of Dr. James Barter, Dr. Laura Plunkett, and Dr. John Godleski,
    Brower v. Johnson & Johnson, Inc., No. 16-EV-005534-E (Ga. Fulton Cnty. Mar.
    26, 2019)).)


                                              11
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 25 of 96 PageID: 82977




    & Johnson Talcum Powder Cases, 2017 WL 4780572, at *19, *25 (verdict could

    not stand “given the lack of anything other than a hypothesis about causation and

    the nature of the epidemiological evidence presented”). The clear import of these

    carefully-reasoned opinions is that the theory that talc causes ovarian cancer is

    junk science. Accordingly, and in light of the robust Daubert standard that applies

    within the Third Circuit, the Court should follow the lead of these cases rather than

    the cursory, non-substantive rulings highlighted in plaintiffs’ brief.

    II.   PLAINTIFFS’ EXPERTS DISTORTED THE BRADFORD HILL
          FRAMEWORK, RENDERING THEIR OPINIONS UNRELIABLE
          AND METHODOLOGICALLY FLAWED.
          Applying the proper standards, it cannot be denied that plaintiffs’ experts’

    causation methodologies (while purportedly conducted pursuant to the Bradford

    Hill criteria) are unreliable and thus inadmissible under Daubert and Zoloft for

    numerous reasons set forth in defendants’ opening brief and below. Plaintiffs’

    arguments to the contrary should be rejected.

          A.     Plaintiffs’ Attempt To Downplay The Importance Of Strength Of
                 Association Is A Tacit Admission That Their Experts Unreliably
                 Evaluated It.

          As set forth in defendants’ opening brief, plaintiffs’ experts’ opinions that

    the strength consideration of the Bradford Hill framework is satisfied are unreliable

    because: (1) the association reported in the epidemiological literature is, at most,

    objectively low and weak; (2) this weak association may result entirely from non-


                                              12
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 26 of 96 PageID: 82978




    causal factors such as bias or confounding, which plaintiffs’ experts brush aside

    unreliably; and (3) plaintiffs’ experts improperly redefined strength by suggesting

    it is subject to public policy concerns and by invoking analogies to weak

    associations, such as secondhand smoke and lung cancer, that have been deemed

    causal.13

          In replying to these arguments, plaintiffs demote the strength consideration

    behind consistency in their brief, failing to address it until page 131. This

    shuffling of factors is telling. Strength of association is traditionally the “first”

    factor analyzed in a Bradford Hill analysis, 14 in part because the magnitude of the

    association frames the remainder of the analysis: a weaker association should

    entail a more demanding showing on the other factors before a causal conclusion is

    reached.15 As Hill succinctly put it, “First upon my list I would put the strength of


    13
         (Defs.’ Mem. of Law in Supp. of Mot. to Exclude Pls.’ Experts General
    Causation Ops. (“Defs.’ Br.”) at 31-46, May 7, 2019 (ECF No. 9736).)
    14
           In re Mirena IUS Levonorgestrel-Related Prods. Liab. Litig. (No. II), 341 F.
    Supp. 3d 213, 255, 258 (S.D.N.Y. 2018) (describing strength as a “threshold
    factor”); see also, e.g., Zoloft III, 858 F.3d at 795; Magistrini, 180 F. Supp. 2d at
    592; In re Fosamax Prods. Liab. Litig., 645 F. Supp. 2d 164, 187 (S.D.N.Y. 2009);
    Jones v. Novartis Pharm. Corp., 235 F. Supp. 3d 1244, 1267 (N.D. Ala. 2017) (all
    addressing strength first).
    15
          See, e.g., Green et al., Fed. Judicial Ctr., Reference Guide on Epidemiology,
    in Reference Manual on Scientific Evidence 549, 602 (3d ed. 2011)
    (“Epidemiology Reference Manual”) (attached as Ex. A51 to Tersigni Cert.)
    (“Although lower relative risks can reflect causality, the epidemiologist will
    scrutinize such associations more closely because there is a greater chance that
                                                                                       (cont’d)


                                               13
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 27 of 96 PageID: 82979




    association.” 16 Plaintiffs’ decision to put it lower on their list is a red flag that their

    experts did not reliably address it – as confirmed by plaintiffs’ arguments, which in

    some parts contradict and in others fully abandon their own experts’ reasoning.

                    1.      Plaintiffs Cannot Refute That The Association In The Literature
                            Is, At Best, Weak.

            As explained in defendants’ opening brief, the associations between 1.2 and

    1.6 that are reported in the talc-ovarian cancer epidemiological literature are not

    supportive of causation because they are so close to 1.0 that the association could

    result entirely from non-causal factors such as bias or confounding. 17 As such, it is

    simply not reliable to opine – as plaintiffs’ experts have done – that the association




    ________________________
    (cont’d from previous page)

    they are the result of uncontrolled confounding or biases.”) (emphasis added). For
    this reason, plaintiffs’ statement that “[a]s long as the risk is greater than 1.0, there
    is no minimal threshold for a causal relationship” (Pls.’ Opp’n at 132) does not tell
    the whole story. While positive associations barely above 1.0 can be causative,
    that is only true when there are other very strong indicia of causation that
    overcome the weak association.
    16
            Hill, The Environment and Disease: Association or Causation?, 58(5) Proc.
    Royal Soc’y Med. 295, 295 (1965) (“Hill 1965”) (attached as Ex. A63 to Tersigni
    Cert.).
    17
            (Defs.’ Br. at 31-41.)


                                                14
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 28 of 96 PageID: 82980




    is “strong,” or that “high weight” should be accorded this factor in the Bradford

    Hill analysis.18 Plaintiffs’ arguments in response lack merit.

          First, plaintiffs begin their argument by eschewing the terms “strong and

    weak,” but their own experts used these sorts of terms, and without these terms,

    there would be no way to conduct a Bradford Hill analysis. Indeed, plaintiffs’

    experts could not have been clearer that they considered the objectively weak

    association to be strong:

              • Dr. Carson: “[T]hese epidemiological studies support a strong
                association between the perineal use of talcum powder and ovarian
                cancer.” 19

              • Dr. Siemiatycki: “Thus, the 28% increase of ovarian cancer for
                women who used talcum powders is in line with many recognized risk
                factors. . . . Such a high and significant meta-RR could not have
                occurred by chance.”20

              • Dr. Singh: “I place significant weight on the fact that studies
                demonstrate a strong association between talcum powder use and
                ovarian cancer and show consistency of the data.” 21

    18
          (See id. at 32 & n.84 (citation omitted) (collecting plaintiffs’ experts’
    descriptions of this factor, all indicating that they deem the factor strongly
    supportive of causation).)
    19
          (Expert Report of Arch Carson, M.D., Ph.D. (“Carson Rep.”) at 9, Nov. 16,
    2018 (attached as Ex. C9 to Tersigni Cert.) (emphasis added).)
    20
          (Expert Report of Jack Siemiatycki, M.Sc., Ph.D. (“Siemiatycki Rep.”) at
    62-63, Nov. 16, 2018 (attached as Ex. C21 to Tersigni Cert.) (emphasis added).)
    21
           (Expert Report of Sonal Singh, M.D., M.P.H. (“Singh Rep.”) at 63, Nov. 16,
    2018 (attached as Ex. C40 to Tersigni Cert.) (emphasis added); see also id. at 17
    (asserting that the “strength of association . . . is significant”).)


                                              15
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 29 of 96 PageID: 82981




             • Dr. Moorman: “Taken as a whole, the overwhelming statistical
               strength of these studies, whose results are replicated over decades
               across a wide variety of populations and investigators, further
               supported by consistent meta-analysis, weighs very heavily in favor of
               a causal inference.”22

             • Dr. Smith-Bindman: “[A]ssessing strength of association when
               inferring causality requires examining underlying research and
               analytic methods, comparing the weight of evidence in the literature,
               and considering other contextual factors. The data supporting the
               causality of talcum powder products [sic] exposure for ovarian cancer
               is extremely strong.” 23
          While plaintiffs and several of their experts previously tried to justify these

    opinions on the ground that an association can be considered strong as a “public

    policy” matter even if it is quantitatively weak,24 plaintiffs have abandoned that

    indefensible position. Instead, plaintiffs now accuse defendants of seeking to

    22
           (Expert Report of Patricia G. Moorman, M.S.P.H., Ph.D. (“Moorman Rep.”)
    at 29, Nov. 16, 2018 (attached as Ex. C35 to Tersigni Cert.) (emphasis added).)
    23
           (Expert Report of Rebecca Smith-Bindman, M.D. (“Smith-Bindman Rep.”)
    at 37, Nov. 15, 2018 (attached as Ex. C36 to Tersigni Cert.) (emphases added).) It
    is even worse that a number of plaintiffs’ experts find that the strength factor
    heavily supports causation. (E.g., Carson Rep. at 9-10 (assigning strength the
    “most weight”); Expert Report of Anne McTiernan, M.D., Ph.D. (“McTiernan
    Rep.”) at 63-64, Nov. 16, 2018 (attached as Ex. C7 to Tersigni Cert.) (increased
    risk of 22-31% “strongly supports a causal association” and given “high weight” in
    causation opinion); see generally Defs.’ Br.; Siemiatycki Rep. at 63 (“This is a
    very important factor in how I view the evidence of causality, and it supports
    causality.”); Expert Report of Ellen Blair Smith, M.D. (“Smith Rep.”) at 21, Nov.
    16, 2018 (attached as Ex. C16 to Tersigni Cert.) (strength of association among the
    “most important factors” for causation opinion).)
    24
           (See Defs.’ Br. at 42-43 & n.106 (noting that Drs. Smith-Bindman,
    McTiernan, Moorman, Smith and Clarke-Pearson each claim that a 1.2-1.6 relative
    risk should be deemed significant as a matter of policy).)


                                             16
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 30 of 96 PageID: 82982




    establish “arbitrary” thresholds of strong, moderate or weak associations when

    there is “no cut off value” at which an association cannot be indicative of a causal

    relationship.25 In fact, there is nothing arbitrary about defendants’ arguments. All

    defendants seek to highlight is that associations in the range of 1.2 to 1.6 are

    broadly recognized by the epidemiology community to be weak, and that it is well

    established that low associations often result from bias and confounding. 26 These

    are fundamental principles that cannot be refuted, and plaintiffs’ experts’ refusal to

    apply them properly reflects an unreliable methodology.

          Second, plaintiffs take the position that the association between talc and

    ovarian cancer is not affected by recall bias and confounding, meaning that the

    strength of association is less of a concern. Not only is this speculative but the

    only available evidence is to the contrary. And while plaintiffs try to suggest this

    is a jury issue, not a Daubert issue,27 that is simply not true because plaintiffs’

    experts’ analyses of recall bias are one-sided and methodologically flawed.28


    25
          (Pls.’ Opp’n at 133-34 (citation omitted).)
    26
          (Defs.’ Br. at 34-41.)
    27
          (Pls.’ Opp’n at 78-79, 83-84.)
    28
          For example, Dr. McTiernan dismisses recall bias as “unlikely to be an issue”
    in a single paragraph and does not even mention it in her summary of case-control
    studies (McTiernan Rep. at 24, 41-42), yet extensively discusses “serious
    limitations to these cohort study analyses” when discussing cohort studies (id. at
    46-47). (See also, e.g., Smith-Bindman Rep. at 17, 20-21, 29-30 (similarly
                                                                                       (cont’d)


                                              17
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 31 of 96 PageID: 82983




            Recall bias. Plaintiffs’ experts’ opinions that any recall bias in the relevant

    studies would be “minimal” are highly unreliable ipse dixit, as set forth in

    defendants’ opening brief. 29 And such ipse dixit, which is never admissible, is

    particularly unreliable in this circumstance because there is strong evidence that

    recall bias was at play in the talc case-control studies. As defendants explained in

    their opening brief, the Schildkraut 2016 case-control study (co-authored by Dr.

    Moorman) directly tested for recall bias and found that it was a significant concern.

    In particular, women interviewed after an increase in publicity regarding talc

    litigation reported a 15% higher rate of talc use, resulting in a 2.5 times higher

    relative risk.30

            Plaintiffs try to minimize Schildkraut by focusing on one phrase in that

    study, where the authors express skepticism that recall bias would “account for the


    ________________________
    (cont’d from previous page)

    providing muted recognition of recall bias in comparison to lengthy discussion of
    theorized weaknesses in cohort studies); Singh Rep. at 54-55 (similar); see
    generally Expert Report of Laura M. Plunkett, Ph.D., DABT. (“Plunkett Rep.”),
    Nov. 16, 2018 (attached as Ex. C28 to Tersigni Cert.) (not mentioning recall bias).)
    29
          (Defs.’ Br. at 36; see also, e.g., McTiernan Rep. at 24; Singh Rep. at 54;
    Siemiatycki Rep. at 54-55 (all discounting recall bias).)
    30
          (Defs.’ Br. at 36 (citing Schildkraut et al., Association Between Body
    Powder Use and Ovarian Cancer: The African American Cancer Epidemiology
    Study, 25(10) Cancer Epidemiol Biomarkers & Prev. 1411, 1414 tbl. 2 (2016)
    (“Schildkraut 2016”) (attached as Ex. A129 to Tersigni Cert.)).)


                                               18
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 32 of 96 PageID: 82984




    association” reported in talc studies before 2014. 31 But since their study did not

    find a statistically significant association between talc use and ovarian cancer

    before 2014, the Schildkraut authors were speculating when they put this statement

    in their paper. And both Drs. Moorman and Siemiatycki have previously stated in

    their publications that recall bias is a “concern” when it comes to talc case-control

    studies and “cannot be ruled out.”32

          Plaintiffs relatedly accuse defendants and their experts of “rank speculation”

    for suggesting that pre-2014 study participants could well have been exposed to

    reports about the talc controversy. 33 This argument fails for several reasons. For


    31
          (Pls.’ Opp’n at 145.)
    32
           Langseth et al., Perineal Use of Talc and Risk of Ovarian Cancer, 62 J.
    Epidemiology & Cmty. Health 358, 358 (2008) (attached as Ex. A88 to Tersigni
    Cert.) (“Langseth 2008”) (meta-analysis co-authored by Dr. Siemiatycki); Peres et
    al., Racial/ethnic differences in the epidemiology of ovarian cancer: a pooled
    analysis of 12 case-control studies, Int’l J Epidemiol. 1, 10 (2017) (attached as Ex.
    A111 to Tersigni Cert.) (case-control study co-authored by Dr. Moorman stating
    that recall bias is a “concern” for variables such as “body powder exposure” that
    require study subjects to remember and report past events). Plaintiffs’ reliance on
    Langseth 2008 and the IARC 2010 Monograph for the proposition that the risk of
    recall bias is “minimal” is misplaced. (Pls.’ Opp’n at 142 n.388, 146 n.394.) Both
    sources recognized that recall bias “cannot be ruled out.” See Langseth 2008; Int’l
    Agency for Research on Cancer, World Health Org., 93 Monographs on the
    Evaluation of Carcinogenic Risks to Humans: Carbon Black, Titanium Dioxide,
    and Talc 409 (2010) (“IARC 2010 Monograph”) (attached as Ex. A72 to Tersigni
    Cert.) (“recall bias was a possibility inherent in the case-control studies and could
    not be ruled out”).
    33
          (Pls.’ Opp’n at 147-48 n.397.)


                                              19
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 33 of 96 PageID: 82985




    one thing, it is plaintiffs’ burden to show that their experts’ opinions have a reliable

    basis – not defendants’ burden to “prove” recall bias. 34 In any event, defendants

    did show that extensive media coverage of the talc controversy preceded 2014.

    Plaintiffs discount this evidence, claiming that defendants’ experts only produced a

    “handful” of articles before 2014. 35 But Dr. Diette made clear that he was only

    listing a “[s]ample” of articles, and in fact, he listed 38,36 far more than the

    “handful” referenced by plaintiffs. In any event, these arguments also ignore that

    exposure to news reports is only part of the recall bias picture, as explained in

    defendants’ opening brief. 37

          Plaintiffs (like their experts) also incorrectly argue that their experts’

    dismissal of recall bias is supported by the fact that “talcum use was differentially




    34
           Plaintiffs similarly argue that recall bias could not “have affected patients in
    other countries,” but this too is wrong. (Id. (emphasis omitted).) News coverage
    of the talc controversy has spanned the globe for decades. See, e.g., Doyle, Talcum
    Powder May Cause Cancer, The Scotsman (Edinburgh, Scotland), Oct. 22, 1997
    (attached as Ex. A184 to 2d Suppl. Certification of Julie L. Tersigni (“2d Suppl.
    Tersigni Cert.”)); McArthur, Powder a Risk for Women, Herald Sun (Australia),
    Feb. 20, 2009 (attached as Ex. A190 to 2d Suppl. Tersigni Cert.).
    35
          (Pls.’ Opp’n at 147 n.397.)
    36
          (Sample of Pre-2014 News Articles Addressing Posited Link Between Talc
    Use and Ovarian Cancer (App. A to Expert Report of Gregory Diette, M.D., M.H.S.
    (“Diette Rep.”), Feb. 25, 2019 (attached as Ex. C18 to Tersigni Cert.)).)
    37
          (Defs.’ Br. at 37.)


                                               20
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 34 of 96 PageID: 82986




    associated with some histological subtypes of ovarian cancer and not others.”38

    But case-control studies have reported elevated risks for all or most ovarian cancer

    subtypes – not just HGSOC. 39 And plaintiffs do not have any support for the

    notion that recall bias would “[a]ffect[] all subtypes equally.” 40 In fact, HGSOC –

    the subtype plaintiffs contend shows a higher elevated risk than all the others – is




    38
          (Pls.’ Opp’n at 147; see also Singh Rep. at 54 (same argument).)
    39
           See, e.g., Schildkraut 2016 at 1414 tbl. 3 (respective ORs of 1.38 and 1.63
    for serous and non-serous ovarian cancers); Merritt et al., Talcum Powder, Chronic
    Pelvic Inflammation and NSAIDs in Relation to Risk of Epithelial Ovarian Cancer,
    122 Int’l J. Cancer 170, 172 tbl. II (2008) (attached as Ex. 43 to Pls.’ Opp’n) (ORs
    ranging from 1.08 to 1.21 for the serous, mucinous endometrioid and clear cell
    subtypes); Chang & Risch, Perineal Talc Exposure and Risk of Ovarian
    Carcinoma, 79(12) Cancer 2396, 2399 tbl. 3 (1997) (attached as Ex. 34 to Pls.’
    Opp’n); Harlow et al., Perineal Exposure to Talc and Ovarian Cancer, 80(1)
    Obstet Gynecol. 19, 23 tbl. 5 (1992) (attached as Ex. A55 to Tersigni Cert.) (both
    similar); see also, e.g., Cramer et al., The Association Between Talc Use and
    Ovarian Cancer: A Retrospective Case-Control Study in Two US States, 27
    Epidemiol. 334, 342 tbl. 4 (2016) (“Cramer 2016”) (attached as Ex. A25 to
    Tersigni Cert.); Mills et al., Perineal Talc Exposure and Epithelial Ovarian
    Cancer Risk in the Central Valley of California, 112(3) Int’l J. Cancer 458, 461 tbl.
    III (2004) (attached as Ex. A94 to Tersigni Cert.); Cook et al., Perineal Powder
    Exposure and the Risk of Ovarian Cancer, 145(5) Am. J. Epidemiol. 459, 464 tbl.
    5 (1997) (attached as Ex. A21 to Tersigni Cert.) (all reporting elevated RRs for
    most subtypes). As defendants have explained, the ovarian cancer subtypes are so
    different that they are considered different diseases altogether. Accordingly, these
    studies show the precise sort of “systematically . . . elevated RRs” that plaintiffs’
    experts argue would demonstrate recall bias. (See Siemiatycki Rep. at 54.)
    40
          (Pls.’ Opp’n at 146 (emphasis omitted).)


                                             21
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 35 of 96 PageID: 82987




    also the most aggressive and lethal form of ovarian cancer.41 Patients with a

    particularly deadly disease may be more likely than others to over-report past talc

    use, amplifying the effect of recall bias.42

           Confounding. Plaintiffs’ attempt to defend their experts’ ostensible

    consideration of confounding likewise fails. Plaintiffs highlight their expert Dr.

    Moorman’s statement that “‘[t]o [her] knowledge, in the more than 30 years of

    research on talc and ovarian cancer no such confounder has been identified that

    could account for the increased risk with talc use.’” 43 But defendants and their

    experts did identify “such [a] confounder” – douching, which nearly doubled the

    risk of ovarian cancer according to one cohort study and was also shown to be

    correlated with talc use. 44


    41
          (E.g., Expert Report of Benjamin Neel, M.D., Ph.D. (“Neel Rep.”) at 10, Feb.
    25, 2019 (attached as Ex. C10 to Tersigni Cert.) (“The most common EOC, high
    grade serous ovarian carcinoma (HGSOC), is, unfortunately, also the most lethal
    gynecologic malignancy and the 5th-most-common cause of cancer death in women
    in the United States.”).)
    42
          (See Defs.’ Br. at 37 (explaining that recall bias results in part from sick
    patients’ propensity to search (consciously or subconsciously) for past events that
    could have caused their disease).)
    43
           (Pls.’ Opp’n at 149 n.399, 150 (quoting Moorman Rep. at 28-29).)
    44
            Gonzalez et al., Douching, Talc Use, and Risk of Ovarian Cancer, 27(6)
    Epidemiol. 797, 800-01 (2016) (“Gonzalez 2016”) (attached as Ex. A47 to
    Tersigni Cert.) (concluding that douching and talc use “are correlated” and that
    “[e]ver douching during 12 months prior to study entry was associated with” a
    statistically significant 1.8 hazard ratio for ovarian cancer); see also Rosenblatt et
                                                                                      (cont’d)


                                               22
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 36 of 96 PageID: 82988




            Given the evidence that at least one confounding variable correlated with

    talc use is associated with an increased risk of ovarian cancer, it was especially

    important for plaintiffs’ experts to show that the reported talc association is not

    spurious. See, e.g., In re Mirena, 341 F. Supp. 3d at 262.45 But only Dr. Moorman

    addressed douching, and her explanations are not credible for the reasons

    explained in defendants opening brief. For example, Dr. Moorman points to a

    sensitivity analysis in Gonzalez 2016 that she contends showed that controlling for

    douching “had a negligible effect on the association” for talc.46 But the Gonzalez

    authors disagreed, concluding that “behavioral correlation between talc use and




    ________________________
    (cont’d from previous page)

    al., Characteristics of Women Who Use Perineal Powders, 92(5) Obstetrics &
    Gynecology 753, 754 (1998) (attached as Ex. A124 to Tersigni Cert.) (“A
    relatively higher proportion of women who used [talcum] powder . . . also had
    douched . . ., consumed alcohol . . ., or smoked cigarettes. Women in the highest
    BMI were relatively more likely ever to have used powder in the perineal area”);
    Houghton et al., Perineal Powder Use and Risk of Ovarian Cancer, 106(9) J. Nat’l
    Cancer Inst. at 3 (2014) (“Houghton 2014”) (attached as Ex. A65 to Tersigni Cert.)
    (similarly observing that talc users are more likely than nonusers to have a number
    of risk-increasing characteristics).
    45
           Plaintiffs argue that “this case does not rest on the interpretation of a single
    study” because there “are literally dozens of ta[l]c studies spanning 40 years.”
    (Pls.’ Opp’n at 150.) But defendants showed that only a couple of case-control
    studies have accounted for douching. (Defs.’ Br. at 38-39.) Plaintiffs ignore this
    point.
    46
            (Pls.’ Opp’n at 152 (discussing Moorman Rep. at 28).)


                                               23
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 37 of 96 PageID: 82989




    douching could produce confounding.”47 Plaintiffs ignore this part of the study,

    even though it was addressed in defendants’ opening brief. 48

          In any event, douching is only one potential confounder. As defense expert

    Dr. Christian Merlo explained, other known potential confounders include the

    number of pregnancies and a woman’s age at each pregnancy, menopausal status

    and age at menopause, breastfeeding, whether the case-control study was hospital-

    based or community-based, exercise, hair dye use and use of other medications.49

    The consideration of these and other confounders “varied widely among the case-

    control studies from no adjustment for potential confounders to adjusting for

    varying degrees of confounding.”50 This, too, highlights why the weak association

    between talc use and ovarian cancer is suspect – and why it was irresponsible and

    unreliable for plaintiffs’ experts to pretend that the association is actually strong.




    47
          Gonzalez 2016 at 797 (background) (emphasis added).
    48
          (Defs.’ Br. at 40 n.105.)
    49
          (Expert Report of Christian Merlo, M.D., M.P.H. (“Merlo Rep.”) at 13, Feb.
    25, 2019 (attached as Ex. C13 to Tersigni Cert.).)
    50
          (Id.)


                                               24
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 38 of 96 PageID: 82990




                 2.       The Fact That Some Causal Relationships Have Weak
                          Associations Does Not Make The Association Here Strong.

          As defendants explained in their opening brief, plaintiffs’ experts’ position

    that some causal relationships have been established despite low associations does

    not make the association here strong.51

          In response, plaintiffs argue that their experts drew these analogies “for one

    purpose only—to demonstrate concretely that the strength of association aspect . . .

    need not exceed 2.0 before a causal association can be reached.”52 But defendants

    have never contended that 2.0 is a threshold for general causation or that weak

    associations can never be causal. There could be (and indeed, there are) some

    circumstances where the other Bradford Hill factors are so compelling that strength

    becomes less important. Here, however, plaintiffs’ experts did not take the

    position that even though the association is weak, other factors are so strong that

    this factor is not dispositive. (Nor could they have, since the other factors were not

    satisfied either.) Instead, they took the demonstrably false position that the

    strength factor was satisfied and then justified that approach by noting that other




    51
          (Defs.’ Br. at 43-46 (addressing these arguments by Drs. Moorman,
    Siemiatycki and Singh).)
    52
          (Id. at 140.)


                                              25
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 39 of 96 PageID: 82991




    weak associations have been proven to be causal.53 That is completely illogical

    and highlights the results-oriented nature of their opinions.

          For all of these reasons, plaintiffs’ defenses of their experts’ unreliable

    assessment of strength of association are meritless.

          B.     The Epidemiology Is Inconsistent, And Plaintiffs’ Experts’ Efforts
                 To Show Otherwise Should Be Rejected.

          Plaintiffs spend a whopping 40 pages of their brief addressing “consistency,”

    using this factor as a springboard to attack scientific norms concerning the

    hierarchy of evidence and statistical significance. But those 40 pages fail to rebut

    the simple truth: the studies are inconsistent.

          As defendants have previously explained, the cohort studies do not show any

    association between external talc use and ovarian cancer, while the case-control

    studies varied both by study design and even within the category of population-

    based studies.54 Hill could not have been clearer in defining consistency: studies

    should yield “similar results” that have been “reached in quite different ways, e.g.,




    53
           (See id. at 43 n.108 (identifying Drs. Moorman, Siemiatycki and Singh as
    pointing to other exposures that have been deemed to cause diseases despite low
    relative risks).)
    54
          (Defs.’ Br. at 47.)


                                              26
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 40 of 96 PageID: 82992




    prospectively and retrospectively.”55 That consideration is not satisfied by the

    study results here.

          Plaintiffs’ threshold response is to contend that the scientific community has

    concluded that these studies are nevertheless consistent.56 Not so. Of the sources

    plaintiffs cite in support of this proposition, one (the FDA) directly contradicts it; 57

    the second (the Institute of Medicine) does not address consistency at all; 58 and the

    third (Health Canada) refers to an underlying meta-analysis by Taher and others

    that expressly acknowledges that an association has been reported in “[c]ase-

    control studies but not in cohort studies.”59 It is thus plaintiffs, not defendants,

    whose position contravenes the scientific consensus.


    55
           Hill 1965 at 297 (emphasis added); id. at 296 (further defining this criterion
    as whether an association “[h]as . . . been repeatedly observed by different persons,
    in different places, circumstances and times”); see also Epidemiology Reference
    Manual at 604 (“Different studies that examine the same exposure-disease
    relationship generally should yield similar results.”).
    56
          (Pls.’ Opp’n at 92-94.)
    57
          Letter from Steven M. Musser, Ph.D., Deputy Dir. for Sci. Operations, Ctr.
    for Food Safety & Applied Nutrition, to Samuel S. Epstein, M.D., Cancer Prev.
    Coalition, Univ. of Ill. – Chi. School of Pub. Health, at 4 (Apr. 1, 2014) (“FDA
    Denial Letter”) (attached as Ex. A89 to Tersigni Cert.) (“Results of case-control
    studies do not demonstrate a consistent positive association across studies.”).
    58
          The IOM report uses the words “talc” and “talcum” collectively three times
    in more than 300 pages and, unsurprisingly, does not address the issue of
    consistency in epidemiologic studies of external talc use.
    59
         Taher et al., Systematic Review and Meta-Analysis of the Association
    Between Perineal Use of Talc and Risk of Ovarian Cancer, at 25 tbl. 2
                                                                                       (cont’d)


                                               27
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 41 of 96 PageID: 82993




            Plaintiffs’ other arguments, which essentially call on the scientific

    community to discard the concepts of statistical significance and the hierarchy of

    epidemiologic evidence, fail as well.

                    1.      Plaintiffs Fail To Justify Their Experts’ Rejection Of The
                            Results Of The Cohort Studies.

            As explained in defendants’ opening brief, plaintiffs’ experts’ various efforts

    to nullify the findings of the cohort studies – by attacking their size, follow-up

    periods and ascertainment of exposure, and in the case of some experts, the Gates

    2010 study in its entirety – all lack a reliable basis. 60 Plaintiffs remarkably do not

    respond to these arguments; instead they simply echo the conclusions that their

    experts purported to reach, without attempting to address the serious flaws in the

    reasoning their experts used to reach those conclusions.61 Because plaintiffs’

    experts’ reasoning was unreliable – and because their justification for ignoring the

    results of cohort studies rests entirely on this flawed reasoning – this is an issue

    that goes to admissibility, not weight, and the Court should accordingly exclude
    ________________________
    (cont’d from previous page)

    (unpublished, 2018) (“Taher 2018”) (attached as Ex. A137 to Tersigni Cert.); see
    also Health Canada, Draft Screening Assessment: Talc (Mg3H2(SiO3)4) (Chem.
    Abstracts Serv. Registry No. 14807-96-6), at 19-20 (2018) (“Draft Screening
    Assessment”) (attached as Ex. A58 to Tersigni Cert.).
    60
        (Defs.’ Br. at 50-61 (addressing opinions offered by Drs. McTiernan, Carson,
    Moorman, Siemiatycki, Singh, Wolf, Smith, Clarke-Pearson and Smith-Bindman).)
    61
            (See Pls.’ Opp’n at 119-24.)


                                                 28
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 42 of 96 PageID: 82994




    plaintiffs’ experts’ opinions. See, e.g., Bruno, 311 F.R.D. at 140; Zoloft III, 858

    F.3d at 792-93 (exclusion appropriate where “the flaw is large enough that the

    expert lacks the ‘good grounds’ for his or her conclusions”) (citation omitted).

          The arguments plaintiffs do make in their brief with respect to the

    inconsistency between cohort and case-control studies all lack merit. First,

    plaintiffs repeatedly contend that the cohort studies “showed a positive association,”

    as if to suggest that they are not actually discordant with case-control studies.62

    Any such suggestion is baseless. It is undisputed that the cohort studies

    collectively reported a non-significant odds ratio of 1.02, 63 which is nowhere near

    the 25-45% “overall risk” that plaintiffs tout elsewhere in their brief.64 And the

    four individual cohort studies reported odds ratios of 1.09,65 1.06, 66 1.1267 and


    62
          (Id. at 37, 76-66, 126; see also id. at 34, 91-92 (“The vast majority of these
    studies, regardless of study design, have shown a positive .”).)
    63
          Berge et al., Genital Use of Talc and Risk of Ovarian Cancer: A Meta
    Analysis, 27(3) Eur J Cancer Prev. 248, 251 (2018) (“Berge 2018”) (attached as Ex.
    A11 to Tersigni Cert.).
    64
          (E.g., Pls.’ Opp’n at 131.)
    65
            Gertig et al., Prospective Study of Talc Use and Ovarian Cancer, 92 J. Nat.
    Cancer Inst. 249, 251 (2000) (“Gertig 2000”) (attached as Ex. A45 to Tersigni
    Cert.).
    66
          Gates et al., Risk Factors for Epithelial Ovarian Cancer by Histologic
    Subtype, 171(1) Am. J. Epidemiol. 45, 45 (2010) (“Gates 2010”) (attached as Ex.
    A42 to Tersigni Cert.).
    67
          Houghton 2014 at 1.


                                              29
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 43 of 96 PageID: 82995




    0.73. 68 One of these is negative, and although the other three are technically

    “positive,” they are not statistically significant and so close to 1.0 that not even

    plaintiffs’ experts consider them to be meaningful evidence of an association.69

    Indeed, plaintiffs’ experts go to great lengths to highlight the alleged flaws of the

    cohort studies precisely because the results do not favor their litigation position.70

          Second, plaintiffs also repeatedly assert that the cohort studies collectively

    reveal a statistically significant positive association for HGSOC – as if to argue

    that consistency is at least established as to that subtype of ovarian cancer, pointing

    to the “Penninkilampi (2018) meta-analysis of cohort studies,” which they say

    “demonstrated a statistically significant increased risk of serous ovarian cancer.” 71

    But Penninkilampi did not include the Gates 2010 cohort study, which

    demonstrated that the increased risk of HGSOC initially reported in Gertig 2000

    68
          Gonzalez 2016 at 800-02.
    69
            (See, e.g., Moorman Rep. at 18 (“[T]he cohort studies do not show a
    statistically significant association for ever use of talc and ovarian cancer overall.”);
    Smith Dep. 222:10-14 (Q. “None of the cohorts performed today have found an
    association, correct?” A. “That is true.”).)
    70
          (See, e.g., Moorman Rep. at 24-28 (pointing to various purported
    disadvantages of cohort studies); McTiernan Rep at 48 (devoting just 12 pages to a
    discussion of 27 case-control studies and almost six pages to a discussion of just
    four case-control studies).)
    71
          (Pls.’ Opp’n at 101; see also id. at 126 (“Indeed, that reasonableness is
    strengthened because a meta-analysis of the cohort studies (Penninkilampi) has
    demonstrated a statistically significant increased risk of Serous Invasive Ovarian
    Cancer.”).)


                                               30
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 44 of 96 PageID: 82996




    disappeared with ten additional years of study. 72 Defendants explained at length

    why Gates 2010 should not be excluded from an analysis of the cohort studies (and

    why it is thus unreliable to rely on Penninkilampi’s analysis that omitted it) – but

    plaintiffs do not respond. See Magistrini, 180 F. Supp. 2d at 607 (criticizing an

    expert for relying heavily on a flawed study while failing to sufficiently address the

    study’s flaws).73 Notably, the Berge meta-analysis, which did consider Gates,


    72
           Penninkilampi & Eslick, Perineal Talc Use and Ovarian Cancer: A
    Systematic Review and Meta-Analysis, 29 Epidemiol. 41, 46 (2018)
    (“Penninkilampi 2018”) (attached as Ex. A109 to Tersigni Cert.). (See Defs.’ Br.
    at 15-16.)
    73
           Another misrepresentation plaintiffs repeatedly make is their contention that
    “the majority of studies show a stati[sti]cally significant increase[d] risk between
    the genital use of talcum powder and epithelial ovarian cancer.” (Pls.’ Opp’n at 99
    (emphasis omitted); see also id. at 3, 34, 91, 93, 108.) In fact, a majority of studies
    did not produce statistically significant results, although this issue is not clear-cut
    because it depends on which studies are considered, and in particular how earlier
    studies that were subsumed by later ones are counted. (See Pls.’ Opp’n at 32 n.116
    (omitting Cramer, Conditions Associated with Antibodies Against the Tumor
    Association Antigen MUC1 and Their Relationship to Risk for Ovarian Cancer,
    14(5) Cancer Epidemiol, Biomarker Prev. 1125 (2005) (not statistically significant,
    which was subsumed by Cramer et al., The Association Between Talc Use and
    Ovarian Cancer: A Retrospective Case-Control Study in Two US States, 27(3)
    Epidemiol. 334 (2016)) but counting both Pike et al., Hormonal Factors and the
    Risk of Invasive Ovarian Cancer: A Population-Based Case-Control, 82(1)
    Fertility & Sterility 186 (2004) and Wu et al., Markers of Inflammation and Risk of
    Ovarian Cancer in Los Angeles County, Int J Cancer 1409 (2009) (statistically
    significant but subsumed by Wu et al., African Americans and Hispanic Remain at
    Lower Risk of Ovarian Cancer Than Non-Hispanic Whites after Considering
    Nongenetic Risk Factors and Oophorectomy Rates, 24(7) Cancer Epidemiol
    Biomarkers Prev. 1094 (2015))).) Regardless, whether technically a slight
    majority or minority of studies report statistically significant associations is beside
                                                                                     (cont’d)


                                              31
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 45 of 96 PageID: 82997




    concluded that there was no statistically significant association in the cohort

    studies. 74

            Third, plaintiffs attempt to brush aside defendants’ entire argument on

    consistency by arguing (incorrectly) that defendants’ position is based on the

    hierarchy of evidence, which generally views cohort studies as stronger than case-

    control studies. This argument fails first and foremost because the premise is

    mistaken – regardless of whether cohort studies are generally more reliable than

    case-control studies, the consistency criterion is not satisfied because, inter alia,

    the two different types of studies yielded inconsistent results. 75 For this reason,

    plaintiffs’ discussion of publications (mostly by Dr. Rothman) that address the

    hierarchy of epidemiological evidence is irrelevant.76

            In any event, as defendants have explained in their prior briefing, the

    hierarchy of epidemiological evidence is well established, and Dr. Rothman’s

    various writings acknowledge that reality even as he seeks to challenge the status



    ________________________
    (cont’d from previous page)

    the point. Either way, this is another area of substantial conflict, which, although
    not dispositive, disfavors a finding of consistency.
    74
            (See Defs.’ Br. at 20.)
    75
            (Pls.’ Opp’n at 114.)
    76
            (Id. at 128-31.)


                                               32
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 46 of 96 PageID: 82998




    quo.77 Although plaintiffs argue that “even the most basic epidemiology textbooks

    teach that there is not a rigid hierarchy,” 78 one of the textbooks they repeatedly cite

    explicitly places cohort studies above case-control studies in “rank[ing]” the

    different types of studies according to “the degree to which identical findings of a

    statistical association are likely to demonstrate a causal association” based on, inter




    77
          (Defs.’ Epi. Opp’n at 35-36.)
    78
          (Pls.’ Opp’n at 114.)


                                              33
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 47 of 96 PageID: 82999




    alia, susceptibility to bias and confounding. 79 Courts80 and numerous scientists 81

    have recognized the same principle.82 Plaintiffs also offer no response to this point.

                 2.     Plaintiffs Distort Defendants’ Arguments In Attempting To
                        Defend Their Experts’ Unreliable Treatment Of Statistical
                        Significance.

          As defendants explained in their opening brief, plaintiffs and their experts

    also disregard the inconsistency among studies by ignoring statistical



    79
          Oleckno, Epidemiology: Concepts and Methods 190 (2008) (attached as Ex.
    143 to Pls.’ Opp’n) (cited in Pls.’ Opp’n at 113, 115, 167 and in Pls.’ Epi. Mot. at
    27, 49, 50, 58). In addition, the World Cancer Research Fund (with which Dr.
    McTiernan is affiliated) has published that “[t]he hierarchy of epidemiological
    evidence places cohort studies above case-control studies” and that “[c]ohort
    studies are likely to be the main source of evidence” due in part to their prospective
    design. World Cancer Res. Fund & Am. Inst. for Cancer Res., Continuous Update
    Project Expert Report: Judging the Evidence (2018) (attached as Ex. A153 to
    Tersigni Cert.).
    80
          See, e.g., Carl, 2016 WL 4580145, at *12, *19 (case-control studies “are
    considered less reliable than a prospective cohort study”).
    81
           See, e.g., Langseth 2008 at 358 (study co-written by Dr. Siemiatycki
    explaining that a talc cohort study was “arguably the strongest study because of its
    partly prospective ascertainment of exposure”); Penninkilampi 2018 at 47 (case-
    control studies are “low-level evidence”); Narod, Talc and Ovarian Cancer, 141(3)
    Gynecol. Oncol. 410, at 2 (2016) (attached as Ex. A97 to Tersigni Cert.)
    (prospective studies such as cohort studies “are given greater weight” because they
    are “less prone to bias than case-control studies”).
    82
           (See generally Defs.’ Br. at 9-11; Defs.’ Epi. Opp’n at 32-36.) Contrary to
    plaintiffs’ portrayal (Pls.’ Opp’n at 127), defendants cited the Reference Manual
    only for the basic proposition that there is a general hierarchy of evidence (Defs.’
    Br. at 9) – which is an uncontroversial point that plaintiffs nevertheless contest (see,
    e.g., Pls.’ Opp’n at 37; Pls.’ Epi. Mot. at 34-37).


                                              34
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 48 of 96 PageID: 83000




    significance.83 This approach runs afoul of the Third Circuit’s recent ruling in

    Zoloft, contravenes prevailing scientific practice and rests on assertions about the

    lack of statistical power in certain studies that lack a reliable basis.84 Plaintiffs’

    arguments in response – which span almost 20 pages of their brief 85 – lack merit.

          First, plaintiffs mischaracterize defendants’ argument. Defendants did not

    argue, as plaintiffs contend, that statistical significance is a litmus test such that the

    lack of statistical significance in some studies alone means that there is no

    consistency. 86 Rather, as explained in defendants’ opening brief and above, in

    undertaking the consistency analysis, an expert cannot simply ignore the

    statistically insignificant nature of purportedly positive results,87 because doing so

    unscientifically “downplay[s] the possibility that [the insignificant positive results]

    support no association.” Zoloft III, 858 F.3d at 799. Plaintiffs cannot deny that

    their experts committed this error in attempting (unsuccessfully) to reconcile the

    inconsistent results of the case-control and cohort studies; as they describe it, their

    83
          (Defs.’ Br. at 61& n.150 (identifying Drs. Siemiatycki, McTiernan, Singh
    and Plunkett as having disregarded statistical significance).)
    84
          (Id. at 61-66.)
    85
          (Pls.’ Opp’n at 96-114.)
    86
           (See id. at 96, 102 (contending that defendants have argued that plaintiffs’
    experts “fail[ed] to perform a mechanical multiple-choice ‘significance--yes’ and
    ‘significance--no’ exercise”).)
    87
          (Defs.’ Br. at 63-64.)


                                               35
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 49 of 96 PageID: 83001




    experts rested on the supposed fact that the “non-significant risk ratios for the

    remaining studies, including the Cohort studies, were positive.” 88 But such an

    approach is highly unscientific because it effectively reads statistical significance

    out of those findings, committing precisely the kind of error that the Third Circuit

    made clear is emblematic of an unreliable methodology. Particularly given that

    some of those so-called “positive” results just barely crossed the neutral value of

    1.0, plaintiffs’ experts’ disregard for the lack of statistical significance renders their

    opinions all the more unreliable. 89

          Second, plaintiffs alternatively contend that their experts did account for

    statistical significance by “assess[ing] [studies’] confidence intervals to see if they

    included the” roughly 1.25 aggregate point estimate. 90 But few, if any, of plaintiffs’

    experts actually considered the overlap of confidence intervals in their analysis of

    consistency; 91 rather, this is something plaintiffs’ counsel came up with in

    deposing defendants’ experts. Plaintiffs cite four of their experts’ reports in


    88
           (Pls.’ Opp’n at 102-03 (emphases added); see also Siemiatycki Rep. at 64;
    McTiernan Rep. at 41-42, 44; Singh Rep. at 63; Plunkett Rep. at 49 (all purporting
    to find consistency based on generally positive results).)
    89
          (Defs.’ Br. at 61; see also Merlo Dep. 313:18-24 (explaining that if he were
    to describe a 1.1 risk ratio as even “modest,” he would “get laughed out of the
    room”).)
    90
          (Pls.’ Opp’n at 100-106; see also id. at 37.)
    91
          (Pls.’ Opp’n at 102-06.)


                                               36
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 50 of 96 PageID: 83002




    claiming that their experts “noted that . . .[t]he confidence intervals reported for the

    remaining non-significant studies . . . overlapped 1.2-1.25,” but none of the reports

    actually say that. 92 As previously explained, plaintiffs’ counsel cannot defend their

    experts’ opinions using logic the experts themselves did not employ. E.g., Tamraz

    v. Lincoln Elec. Co., 620 F.3d 665, 672-73 (6th Cir. 2010) (rejecting counsel’s

    effort to redefine the expert’s opinion; the expert’s “opinion cannot escape its own

    logic”).

          Moreover, focusing solely on whether confidence intervals overlap at 1.2 or

    1.25 would not be a reliable method of evaluating consistency for a number of

    reasons. For one thing, confidence intervals can be exceedingly wide and varied

    (as is the case here), and accordingly may easily overlap each other or a given

    point estimate. 93 As a result, numerous statisticians have criticized the technique,


    92
           (See id. (citing McTiernan Rep. at 41-42; Siemiatycki Rep. at 64; Moorman
    Rep. at 29; Expert Report of Sarah E. Kane, M.D. (“Kane Rep.”) at 23-25, Nov. 15,
    2018 (attached as Ex. C38 to Tersigni Cert.)).) For example, in the excerpt
    plaintiffs quote, Dr. McTiernan found non-significant studies consistent with
    significant ones “because their relative risks” – not their confidence intervals –
    “were consistent with” the other studies. (McTiernan Rep. at 41-42.) If plaintiffs’
    experts believe that overlapping confidence intervals show consistency of
    association, they were under an obligation to disclose that view in their reports.
    93
            Two talc studies from 2016 with barely overlapping confidence intervals
    illustrate this. Compare Gonzalez 2016 at 797 (cohort study reporting OR 0.73 (95%
    CI = 0.44-1.2)) with Cramer 2016 at 334 (case-control study reporting RR 1.33 (95%
    CI = 1.16-1.52)). Not even plaintiffs’ experts seriously contend that these studies
    are consistent; rather, their approach is to unilaterally criticize the Gonzalez study.
                                                                                      (cont’d)


                                              37
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 51 of 96 PageID: 83003




    explaining, for example, that “it is erroneous to” assess studies’ differences “based

    on overlapping confidence intervals” because confidence intervals can overlap

    even when their means are drastically different. 94 Nor does either the Federal

    ________________________
    (cont’d from previous page)

    (See Smith-Bindman Rep. at 21; Kane Rep. at 26; Smith Rep. at 15; Siemiatycki
    Rep. at 57; Singh Rep. at 51-53; Moorman Rep. at 29.)
    94
           Knezevic, StatNews #73: Overlapping Confidence Intervals and Statistical
    Significance, Cornell Statistical Consulting Unit, Cornell University (Oct. 2008)
    (attached as Ex. A187 to 2d Suppl. Tersigni Cert.); Ryan & Leadbetter, On The
    Misuse of Confidence Intervals For Two Means In Testing For the Significance Of
    the Difference Between the Means, 1(2) J. Modern Applied Stat. Methods 473, 473
    (2002) (attached as Ex. A194 to 2d Suppl. Tersigni Cert.) (“[c]omparing individual
    confidence intervals of two populations is an incorrect procedure for determining
    the statistical significance of the difference between two means,” because
    confidence intervals overlap even when the means are significantly different);
    Knol et al., The (mis)use of overlap of confidence intervals to assess effect
    modification, 26(4) Eur J. Epidemiol. 253 (2001) (attached as Ex. A188 to 2d
    Suppl. Tersigni Cert.) (explaining that the difference in the risk ratios of 0.67 (95%
    CI: 0.59-0.75) and 0.83 (95% CI: 0.71-0.98) are significant at the 95% confidence
    interval level even though the 95% confidence intervals overlap); Schenker &
    Gentleman, On Judging the Significance of Differences by Examining the Overlap
    Between Confidence Intervals, 55(3) The Amer. Statistician 182, 182 (abstract)
    (2001) (attached as Ex. A195 to 2d Suppl. Tersigni Cert.) (“[E]xamining
    overlap . . . should not be used for formal significance testing unless the data
    analyst is aware of its deficiencies and unless the information needed to carry out a
    more appropriate procedure is unavailable.”); Austin & Hux, A Brief Note on
    Overlapping Confidence Intervals, 36 J. Vasc Surg. 194, 194 (2002) (attached as
    Ex. A183 to 2d Suppl. Tersigni Cert.) (explaining that “95% confidence intervals
    can overlap . . . yet the two means can be significantly different from one another”);
    Payton et al., Overlapping Confidence Intervals or Standard Error Intervals: What
    do they mean in terms of statistical significance?, 3(34) J. Insect Science 1, 1
    (2003) (attached as Ex. A192 to 2d Suppl. Tersigni Cert.) (“checking for overlap”
    is “extreme and creates extremely conservative comparisons, making it difficult to
    detect significant differences in means”).


                                             38
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 52 of 96 PageID: 83004




    Reference Manual or Third Circuit decision plaintiffs cite endorse finding

    consistency simply because studies’ confidence intervals include the aggregate

    point estimate. Indeed, this approach would be just as rigid as the “mechanical”

    “significance testing” plaintiffs exhaustively criticize because it would exclude

    other important considerations, including the variability in the range of confidence

    intervals and the number of them that include 1.0. 95 Thus, these sources generally

    point out that confidence intervals can provide useful information when viewed

    holistically. 96 And viewing the confidence intervals of the talc studies holistically

    only makes the studies’ inconsistency more apparent, since the confidence interval

    ranges were extremely divergent. 97

          Third, plaintiffs’ attacks on the concept of statistical significance are

    meritless. As an initial matter, only one of plaintiffs’ experts (Siemiatycki)


    95
           (See Pls.’ Opp’n at 102-03 (citing Kaye & Freedman, Reference Guide on
    Statistics, in Reference Manual on Scientific Evidence 211, 253 (3d ed. 2011);
    DeLuca by DeLuca v. Merrell Dow Pharm., Inc., 911 F.2d 941, 948-49 (3d Cir.
    1990)).)
    96
           See Epidemiology Reference Manual at 576-81 (explaining that using
    confidence intervals and p-values are two different ways to measure statistical
    significance and pointing out that the former has the advantage of “display[ing]
    more information”); DeLuca by DeLuca, 911 F.2d at 948 (discussing a “less rigid
    approach in which researchers look at the confidence intervals produced by various
    studies” to assess “the range of possibilities consistent with the data”).
    97
           (See Merlo Rep. at 34-35 (chart showing that the talc studies’ confidence
    intervals ranged from 0.04 on the low end to 6.58 on the high end).)


                                              39
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 53 of 96 PageID: 83005




    addressed these concepts in his report. Thus, plaintiffs cannot rely on this

    argument to defend the rest of their experts’ opinions. With respect to the

    substance of this argument, defendants addressed it in great detail in their opening

    brief and their opposition to plaintiffs’ motion to exclude defendants’

    epidemiologists, and incorporate those discussions herein. 98 In brief, the top

    journals in the world continue to expect study authors to address statistical

    significance, and courts including the Third Circuit and this Court have rejected

    expert testimony that sought to ignore or minimize the importance of statistical

    significance. See, e.g., Zoloft III, 858 F.3d at 793-94, 799;99 Bracco Diagnostics,

    Inc. v. Amersham Health, Inc., 627 F. Supp. 2d 384, 405-06, 452 (D.N.J. 2009)

    (Wolfson, J.) (holding that expert testimony that rejected “the 0.05 p-value test for


    98
          (Defs.’ Br. at 61-66; Defs.’ Epi. Opp’n at 23-31.)
    99
           Plaintiffs’ attempt to distinguish Zoloft III as “noise,” falsely claiming that
    the case involved “no observational studies that demonstrated a statistically
    significant association.” (Pls.’ Opp’n at 106-08.) In fact, however, the expert in
    Zoloft III “presented five studies reporting a significant association,” as more fully
    addressed in Defendants’ Opposition to Plaintiffs’ Motion to Exclude Defendants’
    Epidemiologists. 858 F.3d at 790-91. (Defs.’ Epi. Opp’n at 26 n.69.) Moreover,
    plaintiffs ignore the Third Circuit’s numerous statements about the value of testing
    for statistical significance. For example, plaintiffs’ block quotation of the court’s
    discussion of statistical significance conspicuously leaves out the rest of the
    paragraph highlighting the “importance” of statistical significance: “statistical
    significance . . . remains an important metric to distinguish between results
    supporting a true association and those resulting from mere chance.” Zoloft III,
    858 F.3d at 793. The court also expressly warned against “understat[ing]” the
    “importance” of statistical significance, id., as plaintiffs attempt to do here.


                                              40
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 54 of 96 PageID: 83006




    statistical significance” was “not properly based upon science and [was] not

    reliable”; elsewhere observing that a meta-analysis was not “reliable [support] for

    the claim that” a product was safer than competitor products when “there was no

    statistically significant difference in” the incidence of disease and that “no reliable

    conclusions [could] be drawn from” a study that did not report a statistically

    significant difference). 100

           In addition, although some scientists have recently criticized the practice of

    placing dispositive weight on statistical significance,101 that does not mean it was

    reliable for plaintiffs’ experts to simply ignore statistical significance in their

    analyses. Indeed, none of the articles plaintiffs cite argues that non-statistically

    significant results that barely exceed 1.0 should be deemed consistent with a

    finding of causality. To the contrary, these authors explicitly did “not advocat[e]

    for an anything goes situation, in which weak evidence suddenly becomes

    credible.”102 But that is precisely what plaintiffs’ experts did in deeming all of the


    100
           See also Joiner, 522 U.S. at 145-47 (affirming exclusion of expert testimony
    that exposure to chemical caused cancer because expert relied on a study that
    reported an “increase, however, [that] was not statistically significant”); Burst v.
    Shell Oil Co., 650 F. App’x 170, 174-75 (5th Cir. 2016) (per curiam) (affirming
    exclusion where expert relied on studies that “did not exhibit statistically
    significant results”).
    101
           (See Pls.’ Opp’n at 108-10.)
    102
           Amrhein et al., Retire Statistical Significance, 567 Nature 305, 306 (2019)
    (attached as Ex. A8 to Tersigni Cert.) (emphasis added).


                                               41
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 55 of 96 PageID: 83007




    talc studies consistent without regard for whether they were statistically significant

    or had divergent risk magnitudes.

          Finally, plaintiffs’ argument that “Professor Hill himself” criticized

    statistical significance is misleading because plaintiffs’ quotation omits Hill’s

    statement that testing for significance “can, and, should, remind us of the effects

    that the play of chance can create, and they will instruct us in the likely

    magnitude of those effects.”103 Hill’s full statement is the opposite of an

    “admonition against ‘significance testing,’” 104 and instead is a reminder of the

    central role it “can, and, should” play in a causation analysis.

          In short, the notion that science has abandoned the longstanding practice of

    considering whether study results are statistically significant is false, and plaintiffs’

    experts’ practice of ignoring statistical significance is unreliable.

          C.     Plaintiffs’ Attempt To Redefine Dose Response Out Of The
                 Bradford Hill Criteria Further Highlights The Unreliability Of
                 Their Experts’ Opinions.

          As set forth in defendants’ opening brief, plaintiffs’ experts’ dose-response

    opinions are all unreliable, albeit in different ways. Some experts acknowledge the

    evidence is equivocal but unreliably assert that any evidence of dose response


    103
          Hill 1965 at 299 (emphasis added). (See Pls.’ Opp’n at 112 (omitting these
    statements by use of an ellipsis).)
    104
          (See id.)


                                               42
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 56 of 96 PageID: 83008




    suffices; 105 some experts haphazardly assert that dose response can be disregarded

    in light of the alleged strength of the other Bradford Hill considerations; 106 and

    some experts offer various highly speculative claims about why stronger evidence

    of dose response is lacking. 107 In response, plaintiffs double down on the notion

    that “any evidence of any kind which would support a dose-response

    relationship” suffices and then point to a smattering of studies that they claim are

    evidence of a dose-response relationship between talcum powder exposure and

    ovarian cancer. 108 As discussed below, plaintiffs’ “any” dose-response argument

    misperceives this fundamental element of Bradford Hill and is at odds with the

    significant weight of the evidence that negates such a relationship with respect to

    talcum powder and ovarian cancer. And plaintiffs’ reliance on a handful of studies

    that they believe contain evidence of a dose response only highlights their experts’

    failure to account for the broader talc data that do not show such a relationship.

          First, plaintiffs argue that evidence of dose response is not required at all; or

    that in any event, Bradford Hill only requires “any evidence of dose response” –

    105
          (Defs.’ Br. at 68-70 & n.162 (identifying Drs. Kane, Singh, Smith-Bindman,
    Wolf, Saed and Siemiatycki as advancing such arguments).)
    106
          (Id. at 70 & n.164 (identifying Drs. Carson, Moorman, Smith-Bindman,
    Smith and Wolf as advancing such arguments).)
    107
          (Id. at 71-77 & n.166 (identifying Drs. Kane, McTiernan, Moorman, Singh
    and Plunkett as advancing such arguments).)
    108
          (Pls.’ Opp’n at 156-65.)


                                              43
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 57 of 96 PageID: 83009




    without regard to what the “body of data” says on this score.109 This argument is

    premised on a misreading of Bradford Hill. Plaintiffs highlight Hill’s

    acknowledgment that it is often difficult to “‘secure satisfactory quantitative

    measure of the environment which will permit us to explore this dose

    response.’” 110 But as other passages in the same block quotation indicate, Hill also

    admonished scientists to “look most carefully for such evidence” and “invariably

    seek it.” 111 It follows perforce that where, as here, evidence addressing dose

    response exists, a scientist is not free to ignore it and proceed to a causal

    conclusion without assessing it. Indeed, several cases have recognized that a

    “dose-response relationship is a key element of reliability in toxic tort cases.”

    McClain v. Metabolife Int’l, Inc., 401 F.3d 1233, 1241 n.6, 1242 (11th Cir.

    2005). 112 And plaintiffs’ own expert Dr. Siemiatycki recognized in his report that


    109
          (Id. at 156-57.)
    110
          (Id. (quoting Hill 1965 at 298) (emphasis omitted).)
    111
          Hill 1965 at 298.
    112
           (See also Defs.’ Br. at 67-68 (collecting additional authority).) Plaintiffs do
    not dispute McClain’s observation, instead citing it for the proposition that dose-
    response data need not yield “precise numbers” (Pls.’ Opp’n at 159); but
    defendants have not argued that such precision is required. And plaintiffs
    conspicuously omit the very next sentence of McClain, which states that “the link
    between an expert’s opinions and the dose-response relationship is a key element
    of reliability in toxic tort cases.” 401 F.3d at 1241 n.6; see also id. at 1240
    (excluding expert for “neglecting the hallmark of the science of toxic torts – the
    dose-response relationship”).


                                               44
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 58 of 96 PageID: 83010




    “[a]n important part of the evaluation of causality is to determine whether the

    results display any kind of dose-response pattern.”113

          By the same token, it is also incorrect that “any evidence [of dose response]

    of any kind” may furnish a reliable basis for an expert to conclude that dose

    response supports a causal conclusion. The implication of this assertion is that

    experts are free to trumpet positive data and ignore negative studies without

    113
           (Siemiatycki Rep. at 42 (emphasis added).) Plaintiffs’ cases at most indicate
    that there are some instances in which the evidence regarding dose response may
    be non-existent or too attenuated to weigh in favor of, or against, a causal inference.
    See, e.g., In re Avandia Mktg., Sales Practices & Prods. Liab. Litig., No. 2007-
    MD-1871, 2011 WL 13576, at *9, *14 (E.D. Pa. Jan. 4, 2011) (causation testimony
    that did not consider dose response was admissible “because there was little
    variation in the prescribed doses” of the drug, and dose response accordingly
    “could not [be] assess[ed]”); In re Zicam Cold Remedy Mktg., Sales Practices, &
    Prods. Liab. Litig., 797 F. Supp. 2d 940, 943, 946 (D. Ariz. 2011) (stating that
    “[g]iven the challenge of determining a toxic dose,” “plaintiffs need not prove a
    toxic dosage of Zicam,” but instead “must demonstrate Zicam ‘is toxic to humans
    given substantial exposure’”) (citation omitted). The Reference Manual and
    “textbooks” plaintiffs rely on are also inapposite because they do not address
    situations like the one here where studies have been all over the place in terms of
    dose response. (Pls.’ Opp’n at 158.) See, e.g., Epidemiology Reference Manual at
    603 (explaining that “some causal agents do not exhibit a dose-response
    relationship,” “[t]hus, a dose-response relationship is strong, but not essential,
    evidence that the relationship between an agent and disease is causal”); Gordis,
    Epidemiology at 251(5th ed. 2013) (cited in Pls.’ Opp’n) (explaining that “[i]n
    some cases in which a threshold may exist,” “the absence of a dose-response
    relationship does not necessarily rule out a causal relationship”). Finally, plaintiffs
    additionally cite cases that do not address the dose-response requirement and thus
    do not support their arguments. See Fosamax, 645 F. Supp. 2d at 188; In re
    Neurontin Mktg., Sales Practices & Prods. Liab. Litig., 612 F. Supp. 2d 116, 159
    n.72 (D. Mass. 2009); Bartlett v. Mut. Pharm. Co., 759 F. Supp. 2d 171 (D.N.H.
    2010) (including no discussion of dose response or the Bradford Hill analysis).


                                             45
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 59 of 96 PageID: 83011




    attempting to reconcile them. Such slanted accounting is unscientific and has been

    rejected by courts. See In re Mirena, 341 F. Supp. 3d at 289 (rejecting an expert’s

    suggestion of “a dose-response relationship between LNG and IIH” where that

    expert “ignore[d] contrary data about contraceptives that use LNG in much higher

    doses . . . which [the expert] acknowledge[d] d[id] not cause IIH”). 114 This is so

    because, as with any reliable scientific methodology, it is essential to account for

    conflicting data, and plaintiffs’ experts did not do so.115

          Second, plaintiffs also highlight isolated studies and meta-analyses that they

    believe contain evidence of a dose response supporting their experts’ opinions on

    the subject. 116 This approach fails for the reasons just explained: plaintiffs’

    experts must not only identify “any evidence” of dose response but all of it, and

    then reconcile the positive, neutral and negative studies. They have not done so –

    114
           See also In re Denture Cream Prods. Liab. Litig., 795 F. Supp. 2d 1345,
    1353 (S.D. Fla. 2011) (requiring “dose-response evidence which [p]laintiffs’
    experts may use to reliably infer what type of exposure level to [the product] is
    necessary to induce [injury]”); Amorgianos v. Nat’l R.R. Passenger Corp., 137 F.
    Supp. 2d 147, 188 (E.D.N.Y. 2001) (excluding general causation expert who cited
    literature in which “[f]ew, if any, dose-response relationships were reported”),
    aff’d, 303 F.3d 256 (2d Cir. 2002).
    115
           (See, e.g., Plunkett Rep. at 50 (finding “sufficient scientific data supporting
    the existence of a dose-response relationship” based on “several human studies”);
    McTiernan Rep. at 65-66 (placing “significant weight” on dose response despite
    acknowledging mixed results in overall body of studies); Singh Rep. at 65 (finding
    dose response “compelling of my causation analysis” based on “[s]everal studies”).)
    116
          (Pls.’ Opp’n at 160-63.)


                                               46
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 60 of 96 PageID: 83012




    an omission that renders their causation opinions unreliable because the total body

    of evidence on dose response contradicts such a finding.117

          In any event, the publications plaintiffs do identify fail to support their

    experts’ opinions:

            Terry 2013. With respect to Terry 2013, plaintiffs do not acknowledge

    that the authors themselves disagreed with plaintiffs’ experts’ conclusions about a

    dose-response relationship; according to the paper, their data showed “no

    significant trend in risk (P=0.17) with increasing number of lifetime

    applications.” 118 Plaintiffs’ omission is remarkable considering that plaintiffs’

    experts deem this study “‘by far the most important evidence on dose

    response.’” 119


    117
          (See Defs.’ Br. at 68 n.161 (collecting authority synthesizing the literature);
    Merlo Rep. at 45 (“Almost every epidemiological study has failed to show any
    dose-response relationship[.]”); Diette Rep. at 27 (“[O]verall, the literature is very
    inconsistent with regard to dose-response, as Drs. Smith-Bindman and Moorman
    concede”; further noting none of the cohort studies and only a handful of case-
    control studies purport to have found a dose response); Expert Report of Karla
    Ballman, Ph.D. (“Ballman Rep.”) at 30-32 & tbls. 1 & 2, Feb. 25, 2019 (attached
    as Ex. C25 to Tersigni Cert.) (summarizing dose-response findings from various
    studies, very few of which reported a dose response).)
    118
           Terry et al., Genital Powder Use and Risk of Ovarian Cancer: A Pooled
    Analysis of 8,525 Cases and 9,859 Controls, 6(8) Cancer Prevention Res. 811, 811
    (abstract) (2013) (“Terry 2013”) (attached as Ex. A139 to Tersigni Cert.)
    (emphasis added). .
    119
          (Pls.’ Opp’n at 163 n.436 (quoting Dep. of Jack Siemiatycki, Ph.D.
    (“Siemiatycki Dep.”) 122:22-123:7, Jan. 31, 2019 (attached as Ex. B29 to Tersigni
                                                                                        (cont’d)


                                              47
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 61 of 96 PageID: 83013




            Moreover, to the extent data from Terry 2013 indicate any dose response at

    all, it is only when non-talc users are included, which is not an appropriate way to

    calculate dose response. 120 As Drs. Ballman and Merlo explain in their reports,

    including nonusers makes the analysis redundant with measuring the effect of ever

    versus never use (i.e., strength of association). 121 It also creates a risk of false

    positives because factors potentially creating a spurious association could likewise

    be “driving the dose-relationship results.”122 Accordingly, as Dr. Ballman

    explains, “[o]nce ever use versus never use has been established as an association,

    to tease out the effects of the amount of use, the analysis needs to be done only in

    ________________________
    (cont’d from previous page)

    Cert.)); see also, e.g., McTiernan Rep. at 55, 65 (claiming that Terry 2013
    “provides strong evidence” of causation in part because “the dose-response effect
    was clear”; later finding dose response satisfied “particularly” based on Terry
    2013); Kane Rep. at 18 (Terry 2013 “provide[s] clear evidence of a dose effect”).)
    The quote plaintiffs use from Dr. Siemiatycki is telling. Even when factoring in
    what he deems “‘powerful’” dose-response evidence, the most Dr. Siemiatycki is
    able to say is that “‘the data are certainly compatible with the notion of a dose-
    response relationship’” and “‘tend to indicate dose-response relationship.’” (See
    id.)
    120
          The purported finding of dose response when non-users were included was
    limited to non-mucinous ovarian cancer cases. See Terry 2013 at 817.
    121
            (Defs.’ Br. at 74 (citing Ballman Rep.); Merlo Rep. at 32-35.)
    122
           (Ballman Rep. at 30 (explaining that excluding nonusers “ensure[s] that the
    inherent residual confounding and bias that exist in case-control studies is not
    driving the dose-relationship results. If the dose-response relationship is seen in
    just the users of talcum powder products, it is less likely that there was substantial
    recall bias in the association between ever use and never use.”).)


                                                48
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 62 of 96 PageID: 83014




    individuals who were exposed . . . to determine whether there is a dose-response

    relationship: i.e., whether higher exposure results in a stronger association.” 123

    Indeed, that is precisely what the Terry authors concluded about their own data.

    As they explained, “[t]aken together,” the fact that a trend was established when

    non-users were included but not when they were excluded “suggest[s] that the

    significant trend test largely reflects the comparison of ever-regular use with never

    use” – i.e., the underlying association, not a true dose response.124 Plaintiffs do not

    address this fact.125 And while they broadly contend that it is appropriate to


    123
            (Ballman Rep. at 30.) The Terry authors’ conclusion that their study did not
    show a dose response reflects that unexposed women should not be included. Thus,
    although Dr. Siemiatycki has stated that “the investigators of the original
    studies . . . chose which would be the ‘best’ result to represent the study, and
    this . . . is more reliable than outside authors making that decision” (Siemiatycki
    Rep. at 41), his analysis of the Terry study violates this principle. Dr. Ballman
    additionally explains that several other studies plaintiffs’ experts rely on also
    indicate a dose response only when including nonusers. (Ballman Rep. at 29 (“The
    reported p-values for the Wu, Cramer and Schildkraut results include women with
    no perineal/genital talcum powder exposure, which means they may only be
    significant because of the observed association between ever use and never
    use . . . .”).)
    124
          Terry 2013 at 817.
    125
           Nor generally do plaintiffs’ experts. (See McTiernan Rep. at 54-55
    (omitting this conclusion from lengthy discussion of Terry 2013); Siemiatycki Rep.
    at 43-45 (similar); see also Kane Rep. at 35; Plunkett Rep. at 50 (both relying on
    Terry 2013 as evidence of dose response but ignoring the authors’ statement that
    their data reflected an association for ever use, not a dose response).) Dr.
    Moorman (who did not heavily weigh dose response in favor of causation)
    acknowledges this conclusion in her discussion of Terry 2013. (Moorman Rep. at
                                                                                     (cont’d)


                                              49
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 63 of 96 PageID: 83015




    include non-users in evaluations of dose response,126 plaintiffs ignore that their

    own expert, Dr. Siemiatycki, agreed with defendants – at least before he changed

    his opinion for this litigation, which “seriously undermines the reliability of” his

    methodology. Fireman’s Fund Ins. Co. v. Canon U.S.A., Inc., 394 F.3d 1054,

    1059 (8th Cir. 2005).127



    ________________________
    (cont’d from previous page)

    31.) In her discussion, Moorman contends that the Terry data suggest that “the
    dose-response relationship may not be a simple linear trend,” but this theory is
    speculative, as explained in defendants’ opening brief (Defs.’ Br. at 76-77), which
    is another issue plaintiffs fail to address.
    126
           (Pls.’ Opp’n at 162-63.) Plaintiffs cite two articles in arguing that the
    unexposed category should be included. (Pls.’ Opp’n at 163 n.435.) The first, by
    plaintiffs’ expert Sander Greenland, stands only for the proposition that “deletion
    of the unexposed (zero-exposed) is not always the best approach,” under certain
    circumstances. See Greenland, Dose-Response and Trend Analysis in
    Epidemiology: Alternatives to Categorical Analysis Epidemiology, 6 Epidemiol.
    356, 362 (1995) (attached as Ex. 154 to Pls.’ Opp’n) (cited in Pls.’ Opp’n at 163
    n.435) (emphasis added). This article also recognizes that dose response can be
    “influenced by the unexposed.” Id. at 362. The second article focused on a
    different issue and did not provide any support for its statement that “[i]n exposure
    studies, an unexposed group . . . is commonly compared with several exposure
    groups.” Horthorn et al., Trend tests for the evaluation of exposure-response
    relationships in epidemiological exposure studies, Epidemiologic Perspectives &
    Innovations 1, 1 (2009) (attached as Ex. 153 to Pls.’ Opp’n).
    127
           (Defs.’ Br. at 74-75 (explaining that Dr. Siemiatycki wrote in a report for a
    different talc case that “the appropriate statistical test for [dose] trend is one that
    excludes the baseline unexposed category (since the baseline category is used for
    the overall binary RR estimate, and it is preferable to keep the trend test
    independent of the test for overall RR)”); see also Dep. of Jack Siemiatycki, Ph.D.
    334:17-345:6, 347:18-348:16, Oules v. Johnson & Johnson, No. 2014 CA 088327
                                                                                      (cont’d)


                                              50
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 64 of 96 PageID: 83016




            Taher 2018. Relying on the unpublished Taher 2018 meta-analysis,

    plaintiffs assert that “evidence of dose response . . . observed by the PSC’s experts

    has also been observed by scientists outside of the litigation context.”128 However,

    Taher expressly acknowledges that the dose-response evidence consists of

    “[c]onflicting findings.” 129 To the extent Taher’s statement that the data supported

    a “possible increasing trend” in risk 130 is viewed as an endorsement of dose

    response, his opinions are at odds with the scientific and regulatory communities.

    The FDA, IARC and the National Cancer Institute have all found dose-response

    evidence “lacking” or unsubstantiated.131 And even the Health Canada Draft

    ________________________
    (cont’d from previous page)

    B (D.C. Super. Ct. Dec. 16, 2016) (explaining he “favor[s] excluding the nonusers”
    because “the trend test should be kept separate from the ever never result”).)
    128
            (Pls.’ Opp’n at 164.)
    129
            Taher 2018 at 37.
    130
            Id. at 38.
    131
           FDA Denial Letter at 4 (“dose-response evidence is lacking”); Nat’l Cancer
    Inst., Ovarian, Fallopian Tube, and Primary Peritoneal Cancer Prevention
    (PDQ®)–Health Professional Version,
    https://www.cancer.gov/types/ovarian/hp/ovarian-prevention-pdq (last updated
    Mar. 1, 2019) (“2019 NCI PDQ”) (attached as Ex. A104 to Tersigni Cert.)
    (reporting that “a dose response relationship was not found” and “there was no
    increased risk observed for increasing duration of use”); IARC 2010 Monograph at
    412 (“inconsistent” evidence of a dose response); see also Langseth 2008 at 359
    (summary of IARC review co-authored by Dr. Siemiatycki explaining that a
    crucial missing piece of causation evidence was “the absence of clear exposure
    response associations in most studies”) (emphasis added).


                                             51
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 65 of 96 PageID: 83017




    Screening Assessment – which itself relied heavily on Taher – states that no

    studies “demonstrate[ ] both a clear dose-response trend and statistical

    significance.”132 In short, plaintiffs’ tepid appeal to “outside” scientists only

    confirms the unreliability of their experts’ dose-response opinions.

          Finally, although plaintiffs also briefly reference a few other meta-analyses

    and studies, these studies do not support plaintiffs’ experts’ opinions on dose

    response either.133 For example, plaintiffs point to data in the 2018 meta-analyses

    by Berge and Penninkilampi as supposedly “support[ing] the presence of a dose-

    response relationship.” 134 But plaintiffs ignore that the Berge authors cautioned

    that “the modest association between both duration and frequency of use of talc

    may reflect a true relationship, or recall bias or confounding,” since their data pool

    “was not very large” and “analyses based on larger datasets would be required.”135

    And the Penninkilampi meta-analysis found a “slightly greater increased risk of

    ovarian cancer with” greater than 3,600 lifetime talc applications compared with

    those with fewer than 3,600 lifetime applications, but it did not characterize this


    132
          Draft Screening Assessment at 20-21 (emphasis added).
    133
          (Pls.’ Opp’n at 161; see also, e.g., Plunkett Rep. at 50; Kane Rep. at 35;
    Singh Rep. at 65; Siemiatycki Rep. at 68 (all relying on Berge 2018 and/or
    Penninkilampi 2018).)
    134
          (Pls.’ Opp’n at 161.)
    135
          Berge 2018 at 254.


                                              52
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 66 of 96 PageID: 83018




    finding as a “dose response,” and the paper does not indicate that any statistical

    comparison was attempted. 136 Moreover, as defendants’ experts have explained,

    this was an “arbitrary dichotomous categorization of lifetime use,” and any number

    of different demarcation points might have produced a different result. 137 Lastly,

    plaintiffs (like their experts)138 also point to the Cramer 2016 study; 139 but both

    sides’ experts have recognized that Cramer identified “no clear pattern suggesting

    a dose-response effect.” 140



    136
          See Penninkilampi 2018 at 45.
    137
          (See, e.g., Diette Rep. at 29.) This same uninformative technique was used
    in Schildkraut 2016, which plaintiffs and their experts also cite. (Pls.’ Opp’n at
    161; see also, e.g., Singh Rep. at 65; Plunkett Rep. at 50.)
    138
          (See, e.g., Expert Report of Daniel L. Clarke-Pearson, M.D. (“Clarke-
    Pearson Rep.”) at 6, Nov. 16, 2018 (attached as Ex. C14 to Tersigni Cert.); Expert
    Report of Judith Wolf, M.D. (“Wolf Rep.”) at 7, Nov. 16, 2018 (attached as Ex.
    C23 to Tersigni Cert.); McTiernan Rep. at 32; Plunkett Rep. at 50.)
    139
          (Pls.’ Opp’n at 161.)
    140
           (Merlo Rep. at 24, 32 (discussing Cramer 2016 at 336-37 tbl. 1); Clarke-
    Pearson Dep. 192:12-14 (admitting “[t]here is not a consistent dose response” in
    Cramer 2016); Expert Report of Cheryl Christine Saenz, M.D. at 10, 26-27, Feb.
    25, 2019 (attached as C12 to Tersigni Cert.) (explaining that the Cramer 2016
    dose-response “data was sinusoidal”).) Cramer’s dose-response data are in any
    event unreliable because he did not adjust for several ovarian risk factors in the
    dose-response table that he did adjust for in other tables. See generally Cramer
    2016. Plaintiffs also make very brief reference to studies by Wu, Whittemore and
    Rosenblatt (Pls.’ Opp’n at 162), but they do not explain how these isolated findings
    support their experts’ conclusions that dose response is established in light of the
    entire body of evidence; and in any event, neither Whittemore nor Rosenblatt
    actually claimed to have established statistically significant trends.


                                              53
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 67 of 96 PageID: 83019




          For this reason, too, plaintiffs’ effort to argue that their experts’ dose-

    response opinions were reliable should be rejected.

          D.     Plaintiffs’ Discussion Of The Other Bradford Hill Factors
                 Demonstrates That Their Experts Did Not Reliably Consider
                 Them.

          As demonstrated in defendants’ opening brief, plaintiffs’ experts’ limited

    opinions with respect to the biological plausibility, specificity, coherence, analogy,

    experiment and temporality considerations also do not reliably support a causal

    inference.141 Plaintiffs’ arguments in response are, once again, meritless.

          Biological Plausibility. As set forth in detail in defendants’ opening brief

    and their Biological Plausibility Daubert Motion, plaintiffs’ experts’ causation

    theory also fails because they lack a reliable scientific basis to conclude that there

    is a plausible mechanism by which talc can cause ovarian cancer. In response,

    plaintiffs argue that defendants have misstated the standard for establishing

    biological plausibility by demanding that it be “proven” to a “certainty” – and that

    their experts have identified reliable evidence that talc migrates to the ovaries,

    produces cancer-causing inflammation there, and also contains other known

    carcinogens. As set forth below, and in more detail in Defendants’ Reply In




    141
          (Defs.’ Br. at 78-94.)


                                              54
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 68 of 96 PageID: 83020




    Support Of Motion To Exclude Plaintiffs’ Experts’ Opinions Related To

    Biological Plausibility, which is incorporated herein, all of these arguments fail.

          First, contrary to plaintiffs’ suggestion, defendants have never argued that

    plaintiffs’ experts must “prove” a biological mechanism by which talc causes

    cancer to a “certainty.” 142 Instead, defendants have explained, consistent with the

    relevant law, that courts reject biological plausibility theories that are “merely . . .

    unproven hypothes[e]s” unsupported by “evidence of [how] the mechanism . . .

    works.” In re Accutane Prods. Liab., 511 F. Supp. 2d 1288, 1295 (M.D. Fla. 2007);

    see also, e.g., Soldo v. Sandoz Pharm. Corp., No. 98-1712, 2003 WL 22005007, at

    *4 (W.D. Pa. Jan. 1, 2003) (a “proposed mechanism” must be “substantiated by

    scientific evidence”).143 In addition, courts have recognized that where, as here,

    there is only weak or equivocal epidemiological evidence of an association

    between an agent and disease, “it is not enough” “for a general causation expert to

    opine that a biological pathway exists but is not well understood.” In re Mirena,



    142
          (Pls.’ Opp’n at 165-70.)
    143
           See also In re Propulsid Prods. Liab. Litig., 261 F. Supp. 2d 603, 616 (E.D.
    La. 2003) (excluding experts who “have left too great a gap in their theory of
    biologic plausibility to support their arguments”); In re Zoloft (Sertraline
    Hydrochloride) Prods. Liab. Litig., 26 F. Supp. 3d 466, 473 (E.D. Pa. 2014)
    (explaining that an expert opining on biological plausibility may not “testify to an
    untested hypothesis,” and instead must invoke biological pathways with a “well
    established effect”) (citation omitted).


                                               55
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 69 of 96 PageID: 83021




    341 F. Supp. 3d at 286. In other words, biological plausibility takes on heightened

    importance where, as here, a subset of studies only show a weak association.144

          Plaintiffs’ own authorities are not to the contrary, noting that “an analysis of

    biological plausibility ‘asks whether the hypothesized causal link is credible in

    light of what is known from science and medicine about the human body and the

    potentially offending agent.’” In re Testosterone, 2017 WL 1833173, at *11

    (citation omitted); see also In re Abilify, 299 F. Supp. 3d at 1343-44 (only

    admitting those biological plausibility opinions for which “[e]ach element of th[e]

    proposed mechanism of action [was] adequately supported by peer-reviewed,

    published scientific literature and sound scientific reasoning” and rejecting others

    that “present[ed] an extrapolation problem” because they were not supported by

    relevant science). The Reference Manual, which plaintiffs also cite, similarly

    notes that for a theory of biological plausibility, an “observation should be

    confirmed” with evidence “before significance is attached to it.” 145

          As defendants explained in their opening brief, there simply is no reliable

    scientific evidence supporting plaintiffs’ hypothesis regarding the mechanism by

    which talc is purportedly capable of causing ovarian cancer. Indeed, Judge
    144
          See also Wynder 1982 at 465; Epidemiology Reference Manual at 602
    (explaining that “epidemiologist[s] will scrutinize [weak] associations more
    closely”).
    145
          Epidemiology Reference Manual at 604-05.


                                             56
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 70 of 96 PageID: 83022




    Johnson rejected nearly identical general causation expert opinions in Carl, finding

    that the experts “fail[ed] to provide a coherent explanation to support their

    hypothesis for biologic plausibility.” 2016 WL 4580145, at *12. The Carl

    decision considered and rejected essentially the same biological plausibility

    theories plaintiffs’ experts propose here – i.e., that talc migrates to the ovaries,

    where it causes cancer by triggering inflammation and oxidative stress. Yet,

    plaintiffs essentially ignore that decision – including Judge Johnson’s observation

    that it is “universally accepted that mutations in critical genes is the mechanism

    that causes cancer, and talc doesn’t cause mutations.” Id. at *14. 146

          Second, while plaintiffs argue that there is “biologic” evidence supporting

    their experts’ hypotheses that externally-applied talc can migrate upwards into the

    genital tract, reach the ovaries (or fallopian tubes) and cause chronic inflammation

    triggering ovarian cancer, they simply are not able to point to any reliable science

    demonstrating that this is the case.

    146
           Elsewhere in their brief, plaintiffs argue that Judge Johnson’s ruling should
    be ignored because there is “no overlap” on their expert roster and “the scientific
    landscape has evolved significantly” since that decision. (Pls.’ Opp’n at 67-68.)
    The first argument is not credible since plaintiffs’ experts offer nearly identical
    theories and methodologies to those that were before the court in Carl. The second
    is also baseless. Plaintiffs would have the Court believe that there has been a sea
    change in the evidentiary landscape based solely on the publication of two meta-
    analyses and the Draft Screening Assessment. These publications do not support
    plaintiffs’ arguments, as explained throughout this brief, and in any event, they
    contributed no new primary data.


                                               57
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 71 of 96 PageID: 83023




          For example, plaintiffs insist that “government agencies and their employees

    have noted that both migration and inhalation are plausible . . . mechanisms” by

    which externally-applied talc is capable of making its way up through the entire

    genital tract and to the ovaries.147 But plaintiffs misrepresent these agencies’

    ultimate findings. Most notably, plaintiffs cite the FDA, but ignore that it

    ultimately concluded that “[a] cogent biological mechanism by which talc might

    lead to ovarian cancer is lacking.” 148 Similarly, plaintiffs cite IARC, but omit its

    conclusion that “the evidence for retrograde transport of talc to the ovaries in

    normal women is weak” and that animal studies “showed no evidence of

    retrograde transport of talc to the ovaries.”149 And Health Canada, on which

    plaintiffs heavily rely, has merely acknowledged that it is “hypothesized [that

    talc] . . . migrate[s] into the pelvis and ovarian tissue, causing irritation and

    147
          (Pls.’ Opp’n at 171-72.)
    148
           FDA Denial Letter at 4 (emphasis added) (discussed in Pls.’ Opp’n at 171).
    As defendants have explained, the FDA’s discrete conclusion on migration did not
    cite particular evidence and thus is impossible to evaluate. Elsewhere in their brief,
    plaintiffs tout the FDA’s ban on powdered gloves as supposed evidence that talc
    causes inflammation (Pls.’ Opp’n at 47-48), but this is highly misleading. The ban
    was actually of cornstarch due to its inflammatory properties. The FDA’s Final
    Rule and the CFR provisions do not mention talc. See, e.g., Banned Devices;
    Powdered Surgeon’s Gloves, Powdered Patient Examination Gloves, and
    Absorbable Powder for Lubricating a Surgeon’s Glove, 81 Fed. Reg. 91,722,
    91,723-31 (Dec. 19, 2016) (attached as Ex. 82 to Pls.’ Opp’n); 21 C.F.R. §
    878.4460 (2017).
    149
          See IARC 2010 Monograph at 411 (emphases added).


                                               58
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 72 of 96 PageID: 83024




    inflammation,”150 without identifying reliable science indicating that this is the

    case.

            Plaintiffs also insist that “epidemiologists and regulatory agencies” provide

    “credible evidence that Talcum Powder Products (and its constituents) can provoke

    an inflammatory response and induce oxidative stress” that leads to ovarian

    cancer. 151 But epidemiological findings cannot serve as evidence of a biologically

    plausible mechanism by which talc actually triggers ovarian cancer in the real

    world. Further, while plaintiffs rely on the FDA and Health Canada as reliable

    evidence that talc causes chronic inflammation that causes ovarian cancer, they do

    not support that point. To the contrary, Health Canada has expressly noted that

    “the specific mechanism(s) and cascade of molecular events by which talc might

    cause ovarian cancer have not been identified.” 152 And, as set forth above, the

    FDA concluded that a “cogent biological mechanism by which talc might lead to

    ovarian cancer is lacking.”153

            Third, plaintiffs’ argument that the alleged presence of “asbestos, fibrous

    talc, nickel, chromium and cobalt” in the Products is sufficient evidence of


    150
            Draft Screening Assessment at 21 (emphasis added).
    151
            (Pls.’ Opp’n at 173.)
    152
            Draft Screening Assessment at 21 (emphases added).
    153
            FDA Denial Letter at 4 (emphasis added).


                                              59
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 73 of 96 PageID: 83025




    biological plausibility154 also fails. As set forth in detail in defendants’ briefing in

    support of their motions to exclude plaintiffs’ experts’ opinions regarding the

    alleged presence of asbestos, heavy metals and fibrous talc in the Products,

    plaintiffs lack any reliable evidence that the Products contain such materials or that

    they are capable of causing ovarian cancer. 155

            Further, plaintiffs’ own experts only purport to have identified a miniscule

    amount of asbestos in samples of the Products, in the range of 3.3 millionths of a

    percent. 156 As explained by Dr. Nadia Moore, the only expert in this litigation who

    has analyzed the amount of asbestos exposure that would result if plaintiffs’

    experts’ findings were reliable, the cumulative lifetime exposure to the level of

    asbestos plaintiffs claim is present in the Products is at least 4,000 times below the




    154
          (Pls.’ Opp’n at 174-78.)
    155
          (See Defs.’ Mem. of Law in Supp. of Mot. to Exclude Pls.’ Experts’
    Asbestos-Related Ops. (“Defs.’ Asbestos Mot.”) at 26-37, 81-93, May 7, 2019
    (ECF No. 9736-3); Defs.’ Mem. of Law in Supp. of Mot. to Exclude Pls.’ Experts’
    Ops. Regarding Heavy Metals & Fragrances in Johnson’s Baby Powder and
    Shower to Shower at 17-37, 43-48, May 7, 2019 (ECF No. 9736-4); Defs.’ Mem.
    of Law in Supp. of Mot. To Exclude Pls.’ Experts’ Ops. Regarding Biological
    Plausibility (“Defs.’ Biological Plausibility Mot.”) at 47-69, May 7, 2019 (ECF No.
    9736-1).)
    156
          (Defs.’ Asbestos Mot. at 3.)


                                               60
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 74 of 96 PageID: 83026




    Occupational Safety and Health Administration’s (“OSHA”) permissible lifetime

    exposure limit. 157

          There is also no truth to plaintiffs’ assertion that defendants’ “prior external

    consultants” – namely Drs. Huncharek and Muscat – have admitted that asbestos is

    present in talc and provides a “biologically plausible explanation” for how talc

    causes cancer.158 As defendants have explained in other briefing, while Drs.

    Huncharek and Muscat have generally recognized that the presence of asbestos in

    the Products “could possibly represent a carcinogenic risk,” they did not in any

    way conclude that there is a connection between asbestos exposure at the levels

    alleged by plaintiffs here and ovarian cancer. 159 Moreover, Drs. Huncharek and

    Muscat concluded that the epidemiological evidence did not support a causal

    relationship between the use of talc and ovarian cancer.160

          In short, plaintiffs’ experts lack a reliable scientific basis for any of the links

    in the chain of their complex hypothesis that externally-applied talc can enter the

    body, travel upward through the genital tract, reach a woman’s ovaries (or


    157
           (Id. at 85 (citing Expert Report of H. Nadia Moore, Ph.D., D.A.B.T., E.R.T.
    at 52-56, Feb. 25, 2019 (attached as Ex. C19 to Tersigni Cert.)).)
    158
          (Pls.’ Opp’n at 174-75.)
    159
          (See Defs.’ Reply in Supp. of Mot. to Exclude Pls.’ Experts’ Asbestos-
    Related Ops. at 52 n.136 (filed herewith and incorporated herein).)
    160
          (Id.)


                                               61
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 75 of 96 PageID: 83027




    fallopian tubes) and trigger chronic inflammation that then instigates ovarian

    cancer. Accordingly, biological plausibility is lacking.

          Specificity. As noted in defendants’ opening brief, plaintiffs’ experts place

    little weight on specificity. This is presumably because the specificity

    consideration further illustrates the unreliability of their opinions. After all,

    plaintiffs’ experts posit that external talc use can cause not just one disease, but

    rather all subtypes of epithelial ovarian cancer – making their theory highly

    unspecific.161

          In response, plaintiffs argue that there is specificity of association because

    talc has been associated with ovarian cancers and not cancers of other tissues or

    organs, and that there is evidence that talc is more strongly associated with serous

    ovarian cancer specifically. 162 These arguments lack merit. The first repeats the

    errors of plaintiffs’ experts by treating epithelial ovarian cancers as a homogenous




    161
          (Defs.’ Br. at 82-84.)
    162
           (Pls.’ Opp’n at 179-81.) In reality, a number of plaintiffs have more than
    “suggest[ed]” an association between talc and other organs in the numerous
    lawsuits alleging that talc use causes mesothelioma and lung cancer. Defendants
    agree that the science does not support these allegations, as plaintiffs’ argument
    implicitly concedes.


                                               62
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 76 of 96 PageID: 83028




    disease entity when, as already explained, they have different etiologies and causes,

    making it highly improbable that talc could cause all of them. 163

          Plaintiffs’ attempt to shore up their experts’ treatment of specificity by

    emphasizing serous ovarian cancer has a significant problem: most of plaintiffs’

    experts’ opinions do not embrace this distinction. Plaintiffs’ experts’ opinions

    must stand on their own logic – not logic offered post hoc by plaintiffs’ counsel.

    Tamraz, 620 F.3d at 672-73 (the expert’s “opinion cannot escape its own logic”).

    And while Dr. Smith-Bindman did separately examine HGSOC, she did not limit

    her causation opinion to it, instead opining like the rest of plaintiffs’ experts that

    external talc use can cause epithelial ovarian cancer generally. 164 Accordingly, no

    plaintiffs’ expert has reliably opined on specificity.

          Coherence. Plaintiffs’ experts have also failed to reliably conclude that

    coherence is satisfied, for several reasons explained in defendants’ opening brief:

    the notion that a single exposure could cause multiple cancers with different


    163
           (See, e.g., Defs.’ Biological Plausibility Mot. at 9-18 (detailing these
    differences); Neel Rep. at 13-14 (same).)
    164
           (See Dep. of Rebecca Smith-Bindman, M.D. Vol. II 323:3-19, Feb. 8, 2019
    (attached as Ex. B42 to Tersigni Cert.) (explaining that while her more “limited
    review . . . focused on serous cancer,” she looked at “all ovarian cancer – epithelial
    ovarian cancer”); see also, e.g., Smith-Bindman Rep. at 4 (“In my expert opinion,
    regular exposure to talcum powder products causes ovarian cancer”).) In any event,
    as elaborated in Part III, below, Dr. Smith-Bindman’s HGSOC-specific meta-
    analysis is itself unreliable.


                                               63
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 77 of 96 PageID: 83029




    etiologies is not coherent with present medical knowledge; there are no data that

    talc causes genetic mutations – the accepted origin of all ovarian cancers; animal

    data have never borne out the theory that talc could be carcinogenic; studies of

    talc-dusted diaphragms and condoms do not show elevated risk, which is

    counterintuitive because these applications would place talc more proximally to the

    ovaries; and talc does not cause other gynecologic cancers, a fact in tension with

    the concept espoused by plaintiffs’ experts that talc could cause a broad range of

    ovarian cancers.165

          Plaintiffs do not respond to any of these serious problems with their experts’

    conclusions. Instead, plaintiffs contend that their experts’ causation theory is

    coherent based on the “observational studies” and “biologic evidence,” rehashing

    the same arguments that defendants have already demonstrated do not support

    plaintiffs’ experts’ unreliable treatment of the other Bradford Hill factors.166

    Indeed, the only specific argument plaintiffs press with respect to coherence is that

    there is “evidence” that tubal ligation reduces ovarian cancer risk in talc users. 167

    But the data on the effect of tubal ligation among talc users are highly




    165
          (Defs.’ Br. at 84-88.)
    166
          (Pls.’ Opp’n at 186.)
    167
          (Id.)


                                               64
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 78 of 96 PageID: 83030




    inconsistent, 168 and as a general matter, recent research suggests that the

    mechanism by which tubal ligation may reduce ovarian cancer risk is that it cuts

    off exposure of the fallopian tubes to follicular fluid from the ovaries. 169 This

    explanation is itself more coherent with what is now understood about HGSOC –

    i.e., that it is thought to originate in the fallopian tubes,170 as even plaintiffs’

    experts’ acknowledge. 171 Not a single one of plaintiffs’ experts addressed this

    explanation for the apparently risk-reducing effect of tubal ligation on ovarian

    cancer in his or her report even though it has been discussed in the published

    literature.

           Analogy. As set forth in defendants’ opening brief, plaintiffs’ experts do

    not reliably opine on the analogy factor, either, because the only analogy they posit

    is to asbestos, and that analogy lacks a reliable basis. In a nutshell: talc’s

    characteristics differ from those of asbestos; talc, unlike asbestos, has not been

    linked to mesothelioma; and mesothelioma is a very distinct disease from ovarian



    168
           (Diette Rep. at 39.)
    169
           (E.g., Expert Report of Ie-Ming Shih, M.D., Ph.D. at 16, Feb. 25, 2019
    (attached as Ex. C20 to Tersigni Cert.) (citing literature).)
    170
           (Id. at 10-11.)
    171
           (E.g., Dep. of Ghassan Saed, Ph.D. Vol. 1 169:14-16, Jan. 23, 2019
    (attached as Ex. B12 to Tersigni Cert.) (testifying that “there are many studies now
    indicating that the source of epithelial ovarian cancer come from fallopian tube”).)


                                                65
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 79 of 96 PageID: 83031




    cancer. 172 Plaintiffs’ response is all of two sentences and does nothing more than

    repeat that plaintiffs’ experts have analogized to asbestos – ignoring all of the

    serious problems with this analogy that render plaintiffs’ experts’ dependence on it

    entirely unreliable.173

          Experiment. As explained in defendants’ opening brief, plaintiffs’ experts

    either: (1) take the position that the experiment factor is irrelevant because clinical

    trials cannot be conducted; or (2) assert that in vitro and animal studies support a

    causal conclusion, an assertion that lacks a reliable basis since these studies have

    failed to demonstrate a carcinogenic effect of talc.174 Plaintiffs’ response

    essentially concedes that this factor is at best neutral.175 This concession does not

    go far enough, especially because studies show that animals exposed to huge doses

    of talc do not develop ovarian cancer.176




    172
          (Defs.’ Br. at 88-92 & n.212 (identifying opinions from Dr. Clarke-Pearson,
    Kane, Smith-Bindman, Siemiatycki and Smith as proposing an analogy to
    asbestos).)
    173
          (Pls.’ Opp’n at 187.)
    174
          (Defs.’ Br. at 92-93 & nn.223-25 (identifying Drs. McTiernan and Singh as
    acknowledging no clinical trials; Dr. Siemiatycki as ignoring the factor; and Drs.
    Smith-Bindman, Smith and Kane as relying on animal and in vitro studies).)
    175
           (See Pls.’ Opp’n at 185 (agreeing with defendants that there have been no
    clinical trials).)
    176
          (See generally Defs.’ Biological Plausibility Mot.)


                                                66
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 80 of 96 PageID: 83032




          Temporality. Defendants’ opening brief explained that this factor is

    necessary but not sufficient for causation and that plaintiffs’ experts thus placed

    outsized importance on it.177 See, e.g., Buzzerd v. Flagship Carwash of Port St.

    Lucie, Inc., 669 F. Supp. 2d 514, 530 (M.D. Pa. 2009) (“[T]emporal connection

    standing alone is entitled to little weight in determining causation.”) (citations

    omitted), aff’d, 397 F. App’x 797 (3d Cir. 2010). Plaintiffs do not respond.

    Instead, plaintiffs argue that the cohort studies insufficiently accounted for

    latency. 178 But even if there is a 20-to-30-year latency period for ovarian cancer as

    plaintiffs continue to speculate in their opposition brief, 179 the cohort study

    participants likely began using talc long before the studies began. 180 Indeed, as

    defendants have previously argued, the available data suggest that most women

    start using talc in their 20s, the mean duration of use is greater than 20 years, and

    the average age of women at the end of each cohort study was over 50.181 As


    177
           (Defs.’ Br. at 93-94 & n.226 (identifying statements from plaintiffs’ experts
    Drs. McTiernan, Smith-Bindman and Singh to the effect that temporality was a
    “significant” factor for them).)
    178
          (See Pls.’ Opp’n at 184.)
    179
          (Id.)
    180
          (See Merlo Rep. at 38-39 (“the women followed in all of these studies
    presumably did not start using talc for the first time the day the studies began and
    therefore would have had longer durations of use than the time period of the study
    – in most cases many years more”) (emphasis added).)
    181
          (Defs.’ Br. at 55-56.)


                                               67
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 81 of 96 PageID: 83033




    discussed in defendants’ opening brief, these facts, coupled with the studies’

    extensive follow-up periods, renders the latency theory speculative and

    erroneous.182

                                  *      *     *      *      *

           In sum, plaintiffs’ opposition brief fails to demonstrate that plaintiffs’

    experts reliably applied the Bradford Hill framework. Indeed, the very

    organization of plaintiffs’ brief – which places so much emphasis on consistency

    and dwindling attention to the remaining considerations – indicates that not even

    plaintiffs believe that their experts seriously (much less reliably) applied the other

    fundamental factors in the Bradford Hill framework. In short, plaintiffs’ own brief

    confirms that plaintiffs’ experts selectively and unscientifically engaged with the

    Bradford Hill factors, as opposed to methodically tethering their sweeping causal

    theories to each of these important elements. Such an approach flouts Bradford

    Hill and underscores the unreliability of plaintiffs’ experts’ causation opinions,

    requiring that they be excluded.

    III.   PLAINTIFFS FAIL TO SHOW THAT DR. SMITH-BINDMAN’S
           META-ANALYSIS WAS BASED ON A VALID METHODOLOGY.
           As explained in defendants’ opening brief, Dr. Smith-Bindman concluded

    that “regular” talc use is associated with a 50% increased risk of HGSOC via a

    182
           (Id.)


                                               68
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 82 of 96 PageID: 83034




    conclusion-driven meta-analysis that was riddled with subjective determinations

    and mistakes.183 Plaintiffs begin by effectively abandoning Dr. Smith-Bindman’s

    meta-analysis, stating that she “would have reached the same conclusions even

    without the meta-analysis she performed.” 184 Plaintiffs otherwise fail to show that

    Dr. Smith-Bindman’s meta-analysis was reliably conducted.

           First, plaintiffs attempt to deny that Dr. Smith-Bindman conducted an

    unreliable post-hoc analysis by claiming that she was either too unfamiliar with the

    literature to cherry-pick studies, did not inspect the data before selecting which

    studies to focus on, or had “sound” reasons for excluding certain studies.185 None

    of this is correct.

           Dr. Smith-Bindman conducted an unreliable post-hoc analysis because she

    reviewed the literature and developed her conclusion before selecting which data to

    focus on.186 Plaintiffs do not actually contest this. Plaintiffs contend that Dr.

    Smith-Bindman’s “decision to focus on ‘regular use and HGSOC’ . . . occurred no

    183
           (Defs.’ Br. at 95-108.)
    184
           (Pls.’ Opp’n at 192.)
    185
           (Id. at 193-96.)
    186
           (Defs.’ Br. at 96-101.) The testimony plaintiffs cite only confirms this. (See,
    e.g., Pls.’ Opp’n at 191 (“As clarified in her deposition, ‘the direction that my
    review took was partly informed by having read through a number of articles on
    the topic.’”) (quoting Dep. of Rebecca Smith-Bindman, M.D. Vol. I (“Smith-
    Bindman 2/7/19 Dep.”) 146:13-19, Feb. 7, 2019 (attached as Ex. B40 to Tersigni
    Cert.)).)


                                              69
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 83 of 96 PageID: 83035




    later than the second step of her methodological process,” i.e., after she had

    performed a “literature search” and “review of the literature abstracts.”187 But by

    then it was too late. Courts reject post-hoc analyses like Dr. Smith-Bindman’s

    because they enable an expert to “identify[] [a] conclusion” before deciding which

    studies to include, Bextra, 524 F. Supp. 2d at 1176, and such an approach does not

    constitute “performing scientific analysis in a prospective, unbiased manner,”

    Bracco, 627 F. Supp. 2d at 452; see also, e.g., Snodgrass v. Ford Motor Co., No.

    96-1814(JBS), 2002 WL 485688, at *12 (D.N.J. Mar. 28, 2002) (excluding expert

    who “determined the conclusion before the hypothesis was put forth”). In short,

    the fact that Smith-Bindman’s decision to focus on HGSOC occurred “before data

    was abstracted” is irrelevant because plaintiffs concede that she had read the

    “abstracts” at the front of each study, which provide the bottom-line results of each

    relevant study. 188 Moreover, the abstracts of most of the studies Dr. Smith-

    Bindman chose previewed the theory that there may be a higher association for

    HGSOC. 189



    187
          (Pls.’ Opp’n at 190-91 (quoting Defs.’ Br. at 98).)
    188
          (Id. at 191.)
    189
          See, e.g., Gertig 2000 at 249 (background) (reporting odds ratios in abstract
    and noting that “[t]here was a modest elevation in risk for . . . invasive serous
    ovarian cancer”).


                                             70
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 84 of 96 PageID: 83036




          Plaintiffs also deny that Drs. Smith-Bindman unreliably omitted studies that

    met her inclusion criteria, but fail to provide an explanation for her exclusion of

    Rosenblatt 2011 and ignore that including this study would have prevented her

    from claiming that there is a 50% risk increase for HGSOC. This sort of omission

    is a serious red flag because it suggests manipulation of the relevant data. 190 For

    this reason, too, plaintiffs fail to show that Dr. Smith-Bindman’s work was reliable.

          Second, plaintiffs utterly fail to refute that Drs. Smith-Bindman’s definition

    of “regular use” was subjective and unreproducible. See, e.g., In re TMI Litig., 193

    F.3d 613, 703 n.144 (3d Cir. 1999) (expert opinions based on “subjective

    methodology” are inadmissible because “the only person capable of testing or

    falsifying the hypothesis is the creator of the methodology”), amended in

    nonmaterial part, 199 F.3d 158 (3d Cir. 2000). This challenge is the antithesis of a

    “challenge . . . to [Dr. Smith-Bindman’s] conclusions,” which plaintiffs accuse

    defendants of engaging in.191 Defendants explained in detail that Dr. Smith-


    190
           (See Defs.’ Br. at 95, 99; Pls.’ Opp’n at 191-92.) Plaintiffs fail to distinguish
    defendants’ cases (see Pls.’ Opp’n at 190 n.512), which show that arbitrarily
    excluding relevant data is a hallmark of unreliability, see, e.g., Zoloft I, 26 F. Supp.
    3d at 462 (excluding an expert for basing his opinion on a “self-selected subset of
    supportive studies, not the totality of the epidemiological evidence”); Amorgianos
    v. Nat’l R.R. Passenger Corp., 303 F.3d 256, 268 (2d Cir. 2002) (excluding expert
    who “did not find it necessary” to include additional data although it was available)
    (citation omitted).
    191
          (Pls.’ Opp’n at 193-94.)


                                              71
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 85 of 96 PageID: 83037




    Bindman’s methodology entailed defining “regular use” in an ad hoc manner

    requiring numerous judgment calls according to vague criteria she never defined –

    despite “several paragraphs within her report” purporting to do so.192 For example,

    it is impossible to replicate Dr. Smith-Bindman’s decisions regarding, inter alia,

    whether a study’s “description made it clear” that it reported on “regular use”;

    when data on ever/never use “may have reflected daily use”; or how large a

    subgroup had to be to be “meaningful” – all of which are steps in the methodology

    Dr. Smith-Bindman outlines in her report.193 Plaintiffs do not address these issues

    or the fact that this approach enabled Dr. Smith-Bindman to omit the Gates 2010

    cohort study, which would have undermined her thesis. 194

          Third, plaintiffs do not refute that Dr. Smith-Bindman’s results have a high

    error rate due to numerous data inaccuracies. 195 See, e.g., In re TMI Litig. Cases

    Consol. II, 911 F. Supp. 775, 795-96 (M.D. Pa. 1996) (excluding expert who used

    subjective techniques that “expose[d] [his] methodology to a potentially high rate

    of error”). The explanations plaintiffs provide for the inaccuracies do not refute

    192
          (See id. at 193.)
    193
          (Defs.’ Br. at 101-02 (quoting Smith-Bindman Rep. at 32).)
    194
            (Id. at 103.) Plaintiffs instead incorrectly claim that defendants only
    criticized Dr. Smith-Bindman’s “decision to define and apply ‘regular use’” and
    that Dr. Smith-Bindman and her assistant were able “to reproduce the results.”
    (Pls.’ Opp’n at 193.) Neither is true, as set forth herein.
    195
          (See Defs.’ Br. at 103-06.)


                                             72
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 86 of 96 PageID: 83038




    that Dr. Smith-Bindman’s analysis contained them or contest that many were the

    result of subjective “estimation[].” 196 Finally, plaintiffs’ claim that Dr. Smith-

    Bindman applied “the same rigor as if she were preparing a published report,”197

    ignores that Dr. Smith-Bindman wrote that she was conducting “a review for a

    legal case and d[id]n’t need quite the detail I would usually need for a paper.” 198

          For all of these reasons, Dr. Smith-Bindman’s meta-analysis should be

    excluded.

    IV.   PLAINTIFFS FAIL TO REFUTE THAT THEIR EXPERTS’
          CAUSATION OPINIONS CONTROVERT THE SCIENTIFIC
          CONSENSUS AND THEIR NON-LITIGATION VIEWS.
          Defendants also explained in their opening brief that plaintiffs’ experts’

    opinions are unreliable because they contradict the scientific consensus and the

    views the same experts have published outside of litigation.199 This argument has


    196
           (See Pls.’ Opp’n at 194-95.) Although Dr. Smith-Bindman attempted to
    explain the fact that none of the confidence intervals she used matched those in the
    underlying studies, this should be ignored because she improperly contacted her
    assistant during an overnight deposition break that defendants accommodated due
    to her claimed concussion. (Defs.’ Br. at 105 n.250.) Plaintiffs do not attempt to
    defend this. And plaintiffs’ argument that the “estimations did not relate to the
    abstraction of data” (Pls.’ Opp’n at 195), even if it were true, would not refute that
    Dr. Smith-Bindman instructed her assistant to conduct subjective “estimation[]” as
    part of the methodology.
    197
          (Id. at 196.)
    198
          (Smith-Bindman 2/7/19 Dep. 77:14-18.)
    199
          (Defs.’ Br. at 108-19.)


                                              73
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 87 of 96 PageID: 83039




    only grown stronger since defendants filed their opening brief. After all, just last

    month Dr. Siemiatycki co-authored a paper that listed suspected ovarian cancer

    risk factors and did not include talc.200 This speaks volumes about the litigation-

    focused nature of plaintiffs’ experts’ opinions.

           Plaintiffs’ arguments in response lack merit.

           First, plaintiffs incorrectly portray defendants as arguing that “the scientific

    community has reached consensus that talcum powder does not cause ovarian

    cancer.” 201 But that is not what defendants said; rather defendants argued that the

    scientific community has stated that there is “inadequate,” “limited” or

    inconclusive evidence of causation – a prevailing view that is at odds with

    plaintiffs’ experts’ opinions that external talc usage is a likely cause of ovarian

    cancer. 202


    200
          Leung et al., Shift Work Patterns, Chronotype, and Epithelial Ovarian
    Cancer Risk, Cancer Epidemiol Biomarkers Prev. 987, 987 (2019) (attached as Ex.
    A189 to 2d Suppl. Tersigni Cert.). The article did list “older age, never use/short
    duration of oral contraceptives, low parity, personal history of breast cancer,
    family history of breast or ovarian cancer, use of hormone replacement therapy,
    increased height, and a high body mass index.” Id. Notably, Dr. Siemiatycki is
    one of the authors of the study who specifically contributed to the “[w]riting,
    review, and/or revision of the manuscript.” Id. at 994 (emphasis omitted).
    201
           (Pls.’ Opp’n at 197.)
    202
           2019 NCI PDQ (“weight of the evidence does not support an association”
    between external talc use and increased risk of ovarian cancer); FDA Denial Letter
    at 1 (FDA “did not find that the data submitted presented conclusive evidence of a
    causal association between talc use in the perineal area and ovarian cancer.”);
                                                                                      (cont’d)


                                              74
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 88 of 96 PageID: 83040




            Plaintiffs nevertheless argue that IARC’s classification of talc as “possibly

    carcinogenic” and the FDA’s finding that the data are “not conclusive” “hardly

    ‘contradict’” their experts’ opinions.203 Not so. IARC’s classification of talc as a

    “Group 2B” agent that is “possibly carcinogenic” – the same classification it gives,

    inter alia, to pickled vegetables, ginkgo biloba and aloe vera whole leaf extract –

    means that it found only “limited” evidence of carcinogenicity. 204 That is in direct

    contrast to plaintiffs’ experts’ view that talc is a likely cause of ovarian cancer. 205

    If IARC agreed with the bottom-line conclusions being offered by plaintiffs’

    experts in this litigation, it would have presumably designated talc as a “probable”




    ________________________
    (cont’d from previous page)

    IARC 2010 Monograph at 413 (“the epidemiological studies taken together
    provide limited evidence of an association between perineal use of talc-based body
    powder and an increased risk for ovarian cancer”); Draft Screening Assessment at
    28 (classifying talc use as only a “potential concern for human health”); see also
    Langseth 2008 at 359 (noting that the “current body of experimental and
    epidemiological evidence is insufficient to establish a causal association”).
    203
            (Pls.’ Opp’n at 197.)
    204
            See IARC 2010 Monograph at 412-413 (bold emphasis added).
    205
          Plaintiffs ignore that IARC found the evidence of dose response
    “inconsistent”; noted that “chance, bias or confounding could not be ruled out with
    reasonable confidence”; and recognized that “[t]he limited number of studies
    available on the genetic toxicity of talc in vitro gave negative results.” IARC 2010
    Monograph at 31, 411-12.


                                               75
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 89 of 96 PageID: 83041




    carcinogen – not just a “possible” one.206 Similarly, plaintiffs’ reliance on the

    FDA letter only underscores the outlier approach taken by their experts in this

    litigation given the FDA’s determination that the scientific evidence is insufficient

    to support the conclusion that talc causes ovarian cancer (or, for that matter, to

    support the conclusion that the Products contain asbestos or that talc is

    carcinogenic).207

          While plaintiffs also repeatedly argue that their experts’ causation opinions

    “closely align” with Health Canada’s Draft Screening Assessment,208 their reliance

    on that document continues to be fundamentally misplaced.209 After all, far from

    reaching a definitive conclusion on causation, Health Canada merely states that the

    body of talc literature supports classifying talc use as a “potential concern for

    human health.”210 Moreover, plaintiffs once again ignore that Health Canada


    206
           This further illustrates how Dr. Siemiatycki’s litigation opinions contradict
    his professional work, since he was chair of the IARC working group. (See
    Siemiatycki Rep. at 3.) While Dr. Siemiatycki attempts to reconcile his causation
    opinion with his IARC work by referring to intervening developments in the
    science (id. at 67-68), the reality is that post-2008 developments – including results
    of three cohort studies showing no association between external talc use and
    ovarian cancer – further weigh against a causal conclusion.
    207
          See generally FDA Denial Letter.
    208
          (Pls.’ Opp’n at 197; see also id. at 84-91.)
    209
          Plaintiffs accuse defendants of ignoring the Draft Screening Assessment, but
    defendants addressed it at length. (See Defs.’ Br. at 111-13.)
    210
          Draft Screening Assessment at iii, 28 (emphasis added).


                                              76
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 90 of 96 PageID: 83042




    expressly applies “[p]recaution . . . to avoid the potential underestimation of risk

    due to a lack of information, thus erring on the side of being protective of human

    health and the environment.” 211 The limited analysis of the Bradford Hill factors

    in the Draft Assessment that plaintiffs highlight 212 was expressly conducted in light

    of this purpose.213 It is thus inapposite for establishing causation in litigation (or

    science), as even plaintiffs’ own authority shows. See Roundup, 2018 WL

    3368534, at *1-2 (IARC’s conclusion that chemical is “probably carcinogenic”

    was “insufficient to get the plaintiffs over the general causation hurdle” in part

    because “the public health inquiry does not map nicely onto the inquiry required by

    civil litigation”). 214


    211
           Health Canada, Application of Weight of Evidence and Precaution in Risk
    Assessment (last updated June 15, 2017) (emphasis added),
    https://www.canada.ca/en/health-canada/services/chemical-substances/fact-
    sheets/application-weight-of-evidence-precaution-risk-assessments.html (attached
    as Ex. A57 to Tersigni Cert.).
    212
           (Pls.’ Opp’n at 87-90.)
    213
           Draft Screening Assessment at 2 (“This draft screening assessment focuses
    on information critical to determining whether substances meet the criteria as set
    out in section 64 of CEPA by examining scientific information and incorporating
    a weight of evidence approach and precaution.”) (emphasis added).
    214
           (See also Defs.’ Br. at 112-13 (collecting cases holding similarly).) While
    plaintiffs insinuate in a footnote that defendants are improperly trying to influence
    Health Canada (see Pls.’ Opp’n at 87 n.267), plaintiffs ignore that their own
    experts have written to Health Canada seeking to advance their litigation views.
    See Email Submission of Anne McTiernan, M.D., Ph.D. to Health Canada, Feb. 5,
    2019 (attached as Ex. F1 to Tersigni Cert.); Email Exchange between Anne
                                                                                      (cont’d)


                                               77
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 91 of 96 PageID: 83043




            Finally, in an attempt to fabricate agreement between outside researchers

    and plaintiffs’ experts, plaintiffs argue that various entities have recognized talc as

    a “risk factor” for ovarian cancer and that such recognition is tantamount to a

    finding of causation because “[c]ause and risk factor are often used

    interchangeably.” 215 Not so. Courts recognize that “risk factor” and “cause” are

    not one and the same. See Wannall v. Honeywell Int’l, Inc., 292 F.R.D. 26, 41-42

    (D.D.C. 2013) (explaining that studies stating “that consuming alcohol raises one’s

    risk of developing various cancers . . . is not the same thing as saying that alcohol

    causes cancer”; “If exposure to a substance is a risk factor for a health outcome,

    that typically means that exposure to the substance has been associated with that

    health outcome at a particular level of statistical significance, but correlation does

    not imply causation.”) (citations omitted), aff’d sub nom. Wannall v. Honeywell,

    Inc., 775 F.3d 425 (D.C. Cir. 2014); Braglin v. Lempco Indus., Inc., No. 06-CA-1,

    2007 WL 1203853, at *4 (Ohio Ct. App. Apr. 24, 2007) (“Risk factor is an

    assessment of statistical association” that “does not necessarily indicate direct

    ________________________
    (cont’d from previous page)

    McTiernan, M.D., Ph.D. and Scott Hancock, Health Canada, Feb. 21, 2019
    (attached as Ex. F3 to Tersigni Cert.); Letter from Jack Siemiatycki, M.Sc., Ph.D.
    to Health Canada, Feb. 6, 2019 (attached as Ex. F2 to Tersigni Cert.); Email
    Exchange between Jack Siemiatycki, M.Sc., Ph.D. and Scott Hancock, Health
    Canada, Mar. 2019 (attached as Ex. F5 to Tersigni Cert.).
    215
            (Pls.’ Opp’n at 60-65.)


                                              78
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 92 of 96 PageID: 83044




    cause . . . .”). The fact that plaintiffs stretch to equate these distinct concepts only

    further underscores their inability to defend their experts’ causation opinions.

           Second, plaintiffs also attempt to recast Drs. Siemiatycki and Moorman’s

    contradictory pre-litigation published opinions by cherry-picking certain

    observations in those prior materials that supposedly are consistent with their

    opinions in this litigation. 216 This effort fails too.

           Plaintiffs highlight a couple of snippets of qualified observations in the

    Langseth 2008 paper (co-authored by Dr. Siemiatycki), but omit the study’s

    fundamental conclusion that the “current body of experimental and

    epidemiological evidence is insufficient to establish a causal association between

    perineal use of talc and ovarian cancer risk.” 217 With respect to Dr. Moorman,

    plaintiffs similarly ignore her publications to the effect that neither ovarian cancer

    nor peritoneal cancer “was found to be associated with talc use.” 218 Instead,



    216
           (Pls.’ Opp’n at 198-200.)
    217
           Langseth 2008 at 359 (emphasis added). The cherry-picked observations
    plaintiffs mention – that IARC classified talc as “possibly carcinogenic” and that
    the Langseth study stated that the “mechanism of carcinogenicity may be related to
    inflammation” (Pls.’ Opp’n at 199 (emphasis added) (quoting Langseth 2008 at
    360)) – do not support their experts’ opinions, as defendants have explained.
    218
          Grant et al., Primary Peritoneal and Ovarian Cancers: An Epidemiological
    Comparative Analysis, 21 Cancer Causes Control 991, 996 (2010) (attached as Ex.
    A50 to Tersigni Cert.). (See also Dep. of Patricia G. Moorman, M.S.P.H., Ph.D.
    (“Moorman Dep.”) 138:13-15, Jan. 25, 2019 (attached as Ex. B39 to Tersigni Cert.)
                                                                                        (cont’d)


                                                 79
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 93 of 96 PageID: 83045




    plaintiffs focus on isolated statements in the subsequent Schildkraut 2016 study,

    published after Dr. Moorman became involved in litigation,219 that “indicated that

    talc was a ‘modifiable risk factor’ for ovarian cancer and that the association seen

    in the case control studies (including hers) [was] not likely to be the result of recall

    bias.”220 Of course, the more recent 2016 study says nothing about Dr. Moorman’s

    earlier published views on the causation question. In any event, plaintiffs’

    characterization of the 2016 study is erroneous in light of the actual data

    underlying it, which do in fact demonstrate recall bias (essentially, the propensity

    for study participants to over-report past talc use). 221 And although plaintiffs claim

    that Dr. Siemiatycki and another expert (Dr. McTiernan) have “expressed their

    views outside litigation,”222 they omit that this occurred very recently, presumably

    ________________________
    (cont’d from previous page)

    (admitting that in her 2009 study, she found “little evidence of an association
    [between talc and ovarian cancer]”).)
    219
           Dr. Moorman had already been solicited by lawyers for talc plaintiffs to
    become a litigation expert by the summer of 2016, before the Schildkraut paper
    was published (in October of that year). (See Moorman Dep. 11:5-19.) The
    Schildkraut paper does not disclose this fact. See Schildkraut 2016 at 1416
    (disclosing no conflicts of interest).
    220
            (Pls.’ Opp’n at 199.)
    221
           (See id.) See also Schildkraut 2016 at 1414 tbl. 2 (reporting, for post-2014
    and pre-2014 interviewees, respectively, 51.5% versus 36.5% talc use and relative
    risks of 2.91 (95% CI 1.70-4.97) versus 1.19 (95% CI 0.87-1.63)).
    222
            (Pls.’ Opp’n at 198.)


                                              80
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 94 of 96 PageID: 83046




    in coordination with plaintiffs’ counsel, to support plaintiffs’ litigation position.

    See Lust ex rel. Lust v. Merrell Dow Pharm., Inc., 89 F.3d 594, 597 (9th Cir. 1996)

    (rejecting expert testimony as unreliable where expert “published the 1984

    article . . . [when] he was at that time already a professional plaintiff’s witness”).223

          Plaintiffs alternatively argue that “enough evidence has accumulated through

    2019” such that Drs. Moorman and Siemiatycki’s shift in opinion is justified.224

    But this last-ditch argument fares no better. The evidence that has “accumulated”

    since Dr. Siemiatycki published that there was “insufficient” evidence of causation

    in 2008 includes: (1) three reports on large cohort studies showing null results,

    with one identifying douching as a previously unstudied confounder and another

    erasing a previously reported increased risk of HGSOC;225 (2) additional case-

    control studies that have continued to report weak associations, including one that




    223
         In fact, as explained in the General Causation Brief, Dr. McTiernan’s
    Congressional testimony merely parroted her expert report in this matter.
    224
          (See, e.g., Pls.’ Opp’n at 197-98.) Dr. Siemiatycki has conceded that the
    overall magnitude of the association has decreased as more evidence has
    accumulated. (E.g., Siemiatycki Dep. 149:14-150:3.)
    225
          Gates 2010; Houghton 2014; Gonzalez 2016. A non-litigation analysis
    presumably would have found these additional studies particularly important given
    that Dr. Siemiatycki and his co-authors wrote in 2008 that the single existing
    cohort study (Gertig 2000) was “arguably the strongest study because of its partly
    prospective ascertainment of exposure.” Langseth 2008 at 358.


                                               81
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 95 of 96 PageID: 83047




    demonstrated recall bias; 226 (3) meta-analyses that have reflected the same weak

    aggregate association; 227 and (4) conclusions by public health authorities that there

    is insufficient evidence of causation.228 Presumably, this is why Dr. Siemiatycki’s

    most recent co-authored publication does not mention talc as a potential ovarian

    cancer risk factor, as discussed supra. In short, plaintiffs’ attempt to justify Drs.

    Siemiatycki and Moorman’s newfound support for plaintiffs’ litigation position

    based on recent evidence should be rejected.

                                       CONCLUSION

          For the foregoing reasons and those set forth in defendants’ opening brief,

    the Court should exclude plaintiffs’ experts’ general causation opinions.




    226
          See, e.g., Schildkraut 2016 at 1416. Notably, one post-2008 case-control
    study (Rosenblatt 2011) contradicts the notion of a dose response, as it reported
    negative associations between talc use and ovarian cancer for women who used
    talcum powder between 4,800 and 9,999 lifetime applications and for women with
    more than 10,000 lifetime applications. Rosenblatt et al., Genital Powder
    Exposure and the Risk of Epithelial Ovarian Cancer, 25(2) Cancer Causes Control
    737, 740 tbl. 2 (attached as Ex. A125 to Tersigni Cert.).
    227
          Berge 2018; Penninkilampi 2018. One of these meta-analyses even
    “confirmed the trend toward lower overall risk estimates as more evidence
    accumulated” and stated that the data do “not support a causal interpretation of the
    association.” Berge 2018 at 253, 256.
    228
          E.g., FDA Denial Letter at 1; 2019 NCI PDQ.


                                              82
Case 3:16-md-02738-FLW-LHG Document 10038 Filed 06/17/19 Page 96 of 96 PageID: 83048




    Dated: June 17, 2019                Respectfully submitted,

                                        /s/ Susan M. Sharko
                                        Susan M. Sharko
                                        DRINKER BIDDLE & REATH LLP
                                        600 Campus Drive
                                        Florham Park, New Jersey 07932
                                        Telephone: 973-549-7000
                                        Facsimile: 973-360-9831
                                        E-mail:      susan.sharko@dbr.com

                                        John H. Beisner
                                        Jessica D. Miller
                                        SKADDEN, ARPS, SLATE,
                                        MEAGHER & FLOM LLP
                                        1440 New York Avenue, N.W.
                                        Washington, D.C. 20005
                                        202-371-7000

                                        Attorneys for Defendants Johnson &
                                        Johnson and Johnson & Johnson
                                        Consumer Inc.




                                        83
